Exhibit 10.1













DATED THIS 1st DAY OF DECEMBER 2013






Between


DBS TRUSTEE LIMITED
AS TRUSTEE OF MAPLETREE INDUSTRIAL TRUST
as the Landlord





And
KULICKE & SOFFA PTE. LTD.
as the Tenant



 
 
LEASE AGREEMENT
 
 



WONGPARTNERSHIP LLP


12 Marina Boulevard Level 28


Marina Bay Financial Centre Tower 3


Singapore 018982


Tel: +65 6416 8000


Fax: +65 6532 5711/+65 6532 5722


Email: contactus@wongpartnership.com


Website: www.wongpartnership.com



































--------------------------------------------------------------------------------

Exhibit 10.1

TABLE OF CONTENTS
CLAUSE
HEADING
PAGE
 
 
 
1.
INTERPRETATION
1
2.
DEMISE
7
3.
DEPOSIT
7
4.
FITTING OUT
9
5.
TENANT'S COVENANTS
9
6.
HOLDING OVER
25
7.
INDEMNIFICATION AGAINST ALL OTHER LOSSES AND DAMAGES
25
8.
LANDLORD'S COVENANTS
25
9.
GENERAL PROVISIONS
28
THE FIRST SCHEDULE
48
THE SECOND SCHEDULE
49
THE THIRD SCHEDULE
52
THE FOURTH SCHEDULE
54
THE FIFTH SCHEDULE
59
THE SIXTH SCHEDULE
60
APPENDIX 1
FORM OF BANK GUARANTEE (FOR THE SECURITY DEPOSIT AMOUNT)
64
APPENDIX 2
KEY PARAMETERS
66
APPENDIX 3
PROHIBITED PARTIES
67
APPENDIX 4
DESIGNATED LOADING DOCKS
71
APPENDIX 5
LICENSED AREA
72
APPENDIX 6
CARGO LIFT
73
APPENDIX 7
THE PREMISES
74
APPENDIX 8
PLANS SHOWING RESERVED PREMISES 1 AND RESERVED PREMISES 2
77





















































--------------------------------------------------------------------------------

Exhibit 10.1

THIS LEASE AGREEMENT is made on 1 December 2013


BETWEEN:


(1) DBS TRUSTEE LIMITED (Registration No. 197502043G) a company incorporated in
Singapore with its registered office at 12 Marina Boulevard Marina Bay Financial
Centre Tower 3 Singapore 018982 as trustee of Mapletree Industrial Trust (the
"Landlord"); and


(2) KULICKE & SOFFA PTE. LTD. (Registration No. 199902120H) a company
incorporated in Singapore with its registered office at 6 Serangoon North Avenue
5, #03-16 Serangoon North Industrial Estate, Singapore 554910 (the "Tenant").
(hereinafter individually referred to as the "Party" and collectively referred
to as the "Parties")


NOW IT IS HEREBY AGREED as follows:


1.
INTERPRETATION



1.
Definitions



In the terms of this Agreement and in any rules and regulations made hereunder
or annexed hereto unless the contrary intention appears:


"the Agreed Sum" shall have the meaning ascribed to it in the Clause 9.21(a);


"A.H.U" shall have the meaning ascribed to it in Paragraph 3(f) of the Second
Schedule;


"Adjusted Security Deposit Amount" shall have the meaning ascribed to it in
Clause 9.17(a)(vi);


"Agreement" or "Lease" means this Lease Agreement (including the Appendices),
and such other letters and documents as the Parties may expressly identify in
writing and agree as forming part of this Agreement or Lease';


"Agreement to Develop and Lease" means the Agreement to Develop and Lease dated
7 May 2012 whereby the Landlord agreed to undertake the development of the
Building on the Land on the terms thereof;


"Allocated Car Park Lots" has the meaning ascribed to it in Clause 9.13(a)(i);


"Appendices" means the appendices to this Agreement;


"Appointed Valuer" has the meaning ascribed to it in Paragraph 3(a) of the Sixth
Schedule;


"Appointed Valuer's Rent Review Date" has the meaning ascribed to it in
Paragraph 3(a) of the Sixth Schedule;


"Approvals" means any and/or all relevant permissions, consents, approvals,
licences, certificates and permits issued by any of the Authorities;


"Approved Valuer" has the meaning ascribed to it in Paragraph 3(c) of the Sixth
Schedule;


"Approved Valuer's Rent Review Date" has the meaning ascribed to it in Paragraph
3(c) of the Sixth Schedule;


"Authorities" means all governmental, quasi-governmental, statutory and
regulatory authorities having jurisdiction over the Premises and/or the Tenant
and/or the Landlord in connection with the Premises, including any public
authority or public service company whose systems are connected with the
Premises;


"Balance Premises" shall have the meaning ascribed to it in Clause 9.17(b);


"Bank Guarantee" shall have the meaning ascribed to it in Clause 3.4, the form
of which is attached in Appendix 1;






--------------------------------------------------------------------------------

Exhibit 10.1

"Building" means the building erected on the Land and within which the Premises
are situated, and the expression "the Building" includes any part thereof;


"Business Day" means a day (other than a Saturday, Sunday or a gazetted public
holiday in Singapore) on which commercial banks are open for business in
Singapore;


"Common Area" means all those parts of the Land which would usually have formed
part of the common property under the Land Titles (Strata) Act (Chapter 158 of
Singapore) had the Building been strata subdivided;


"Common Facilities" means the mechanical and electrical services and other
services, amenities and facilities on the Land from time to time serving the
Building or for common use or benefit;


"Certified Net Lettable Floor Area" means the net lettable area of the Premises
as determined by a registered surveyor and certified by such registered surveyor
in a certificate, pursuant to Clause 15.2 of the Agreement to Develop and Lease;


"Conducting Media" means drains, sewers, conduits, flues, gutters, gullies,
channels, ducts, shafts, watercourses, pipes, cables, wires and mains or any of
them;


"Contracted NLA" means 198,134 square feet;


"CSC" means the certificate of statutory completion for the Building issued by
the Building and Construction Authority under the Building Control Act (Chapter
29 of Singapore);


"Designated Loading Docks" means the seven loading docks delineated in red in
the plan attached hereto and marked Appendix 4 for the purpose of
identification;


"Designated Suppliers" shall have the meaning ascribed to it in Clause 5.5(a);


"Deposit" means the sum stated in Item 5 of the Third Schedule and includes any
increases thereto;


"First Option Term" has the meaning ascribed to it in Clause 9.14 and refers to
the period specified in Item 7A of the Third Schedule and commencing from the
expiration of the Term;


"Fitting-Out Consents" has the meaning ascribed to it in Paragraph 2.1 of the
Fourth Schedule;


"Fitting-Out Manual" means the booklet as revised, amended or supplemented from
time to time, supplied by the Landlord, containing guidelines applicable to the
Fitting-Out Works;


"Fitting-Out Period" means such period granted by the Landlord for the Tenant to
carry out Fitting-Out Works;


"Fitting-Out Works" means all renovation and fitting out works to be carried out
at or to the Premises or to any additional premises, where approvals for these
works are granted after the Lease Commencement Date, by the Tenant in connection
with the use and enjoyment of the Premises or such additional premises (if any)
for the Permitted Use as set out in this Agreement, including but not limited to
all the fitting out works to be carried out by the Tenant as specified in the
Fitting-Out Manual;


"Gross Rent" means the Rent and the Service Charge;


"Head Lease" means the lease of the Land granted or to be granted by JTC to the
Landlord pursuant to and in accordance with the terms of the JTC Lease
Documents, and any reference in this Agreement to the Head Lease includes any
document which amends, modifies or supplements the Head Lease;


"Head Lessor" means JTC, and includes its assigns and successors-in-title;


"Initial Premises" shall have the meaning ascribed to it in Clause 9.14.


"Interested Parties" shall have the meaning ascribed to it in Clause 9.31(f);






--------------------------------------------------------------------------------

Exhibit 10.1

"JTC" means Jurong Town Corporation, a body corporate incorporated under the
Jurong Town Corporation Act and having its head office at The JTC Summit, 8
Jurong Town Hall Road, Singapore 609434;


"JTC Lease Documents" means collectively, (i) the JTC Letter (ii) the Schedule
of Building Terms and the form of lease (attached to the Schedule of Building
Terms), both referred to in the JTC Letter; and (iii) all other appendices and
schedules referred to in (i) and (ii);


"JTC Letter" means the letter of offer issued by JTC to the Landlord in respect
of the lease of the Land to the Landlord;


"Key Parameters" means the specifications in respect of the Building set out in
Appendix 2;


"Land" means all that piece of land comprised in Lot 17622A Pt Mukim 18 at
Serangoon North Avenue 5 (which expression includes any part thereof);


"Landlord" means DBS Trustee Limited as trustee of Mapletree Industrial Trust;


"Landlord's Consultants" means the Landlord's Architects, Structural Engineers,
Mechanical and Electrical Engineers, Acoustic Consultants, Landscape Consultant,
and/or any other persons and/or firms engaged by the Landlord in respect of the
Building or anyone or more of them;


"Landlord’s Offer" shall have the meaning ascribed to it in Clause 9.18(a)(ii);


"Lease Commencement Date" means 1 December 2013;


"Licence" shall have the meaning ascribed to it in Clause 8.8(a);


"Licensed Area" shall have the meaning ascribed to it in Clause 8.8(a);


"Mapletree Industrial Trust" means Mapletree Industrial Trust established in
Singapore as a collective investment scheme and constituted by the MIT Trust
Deed;


"MIT Trust Deed" means the trust deed dated 29 January 2008 entered into between
Mapletree Industrial Fund Management Pte. Ltd. and Mapletree Trustee Pte. Ltd.,
as amended by (i) a supplemental deed of change of name of the trust deed dated
8 April 2008, (ii) a second supplemental deed dated 17 June 2008, (iii) an
amending and restating deed dated 20 May 2009, (iv) a supplemental deed of
appointment and retirement of manager dated 27 September 2010, (v) a
supplemental deed of appointment and retirement of trustee dated 27 September
2010 and (vi) a second amending and restating deed dated 27 September 2010;


"NLA" means the aggregate net lettable floor area of the Premises measured to
include the edge of the slab which forms the external boundary of the space
being measured and half the thickness of the internal walls/partitions/glass as
well as the areas occupied by all pillars, columns, mullions, internal
partitions and projections within the space being measured;


"Offer to Purchase" shall have the meaning ascribed to it in Clause 9.15;


"Option to Renew" shall have the meaning ascribed to it in Clause 9.14;


"Option to Terminate" shall have the meaning ascribed to it in Clause 9.16;


"Option Term" shall have the meaning ascribed to it in Clause 9.14;


"Original Condition" means the state and condition of the Premises including the
Landlord's installations therein (as the case may be) as at the date the Tenant
took possession of the Premises and includes the concrete raised floor, ceiling
boards, standard lighting and sprinklers originally provided by the Landlord;


"Other Premises" shall mean premises in the Building other than the Premises;


"Partial Surrender Rights" shall have the meaning ascribed to it in Clause 9.17;




--------------------------------------------------------------------------------

Exhibit 10.1



"Parties' Rent Review Date" shall have the meaning ascribed to it in Paragraph 2
of the Sixth Schedule;


"Payment Date" shall have the meaning ascribed to it in Clause 2.2;


"Permitted Use" shall have the meaning ascribed to it in Clause 5.14;


"person" shall be deemed to include a corporation;


"Possession Notice" shall have the meaning ascribed to it in Clause 7.6 of the
Agreement to Develop and Lease;


"Premises" means premises hereby leased as more particularly described in the
First Schedule hereto and includes any part thereof save and except the external
walls thereof which shall remain vested in the Landlord;


"Prevailing Market Rent" shall have the meaning ascribed to it in Paragraph 4 of
the Sixth Schedule;


"Prohibited Parties" means the parties as set out, or whose
activities/operations are described, in Appendix 3, as may be refreshed from
time to time in accordance with the provisions of Appendix 3;


"Property" means the whole of the Land including the Building erected thereon ;
"Rent" means the monthly rent specified in Item 3 of the Third Schedule and
includes any increases thereto;


"Rent Commencement Month" shall have the meaning ascribed to it in Clause 2.2;


"Rent Free Period" means the rent free period specified in Item 8 of the Third
Schedule;


"Replacement Amount" shall have the meaning ascribed to it in Clause 3.1;


"Reserved Premises 1" shall have the meaning ascribed to it in Clause
9.18A(a)(i);


"Reserved Premises 2" shall have the meaning ascribed to it in Clause
9.18A(a)(ii);


"Reserved Premises" shall have the meaning ascribed to it in Clause
9.18A(a)(iii);


"Reserved Premises Option" shall have the meaning ascribed to it in Clause
9.18A(b);


"Reserved Premises Option Fee" shall have the meaning ascribed to it in Clause
9.18A(b);


"restoration works" shall have the meaning ascribed to it in Clause 5.35(b);


"Right of First Refusal" shall have the meaning ascribed to it in Clause 9.18;


"RFR Premises" shall have the meaning ascribed to it in Clause 9.18(a)(i);


"Second Option Term" has the meaning ascribed to it in Clause 9.14 and refers to
the period specified in Item 7B of the Third Schedule and commencing from the
expiration of the First Option Term;


"Service Charge" means the sum specified in Item 4 of the Third Schedule and
includes any increases thereto;


"Sub-Tenant(s)" shall have the meaning ascribed to it in Clause 5.33(c);


"Surrender Premises" has the meaning ascribed to it in Clause 9.17(b);


"Taxes" shall have the meaning ascribed to it in Clause 9.21(a);


"the Tenant" shall include its successors-in-title and permitted assigns and
where the context so permits, the expression "the Tenant" shall include the
Tenant's Occupiers;






--------------------------------------------------------------------------------

Exhibit 10.1

"Tenant’s Notice" shall have the meaning ascribed to it in Clause 9.18(a)(iii);


"Tenant's Occupiers" means the Tenant's employees, servants, agents, independent
contractors, licensees, sub-tenants (if consented to by the Landlord), invitees,
customers and any person claiming rights to use, enjoy, visit or be at the
Premises expressly or by implication with the Tenant's consent or authority;


"Term" means the period specified in Item 6 of the Third Schedule;


"Utilities Provider" means such utilities provider(s) as may from time to time
be appointed by the Tenant (if the Premises are separately metered) or the
Landlord (if the Premises are not separately metered) as the case may be, to
undertake the supply of water, gas, electricity and/or other utilities to the
Premises;


"Year" means each period of twelve (12) calendar months (during the Term)
commencing from the Lease Commencement Date and immediately thereafter in
succession (during and throughout the Term), each consecutive 12‑month period
following the First Year; and


"S$" or "Singapore Dollars" means the lawful currency of Singapore.


Words importing the singular number shall be deemed to include the plural or
singular number respectively and words importing the masculine gender only shall
include the feminine or neuter and vice versa and words importing persons shall
include corporations.


1.2    Headings


Headings of Clauses, paragraphs and schedules have been inserted for ease of
reference only and shall not be deemed to form any part of the context nor to be
taken into account in the construction or interpretation of any provision
herein. References to "Clauses" and "Schedules" are to be construed as
references to Clauses of and schedules to this Agreement.


1.3    Schedules and Appendices


The Schedules and Appendices to this Agreement shall be taken, read and
construed as parts of this Agreement and the provisions thereof shall have the
same force and effect as if expressly set out in this Agreement.


1.4    Statutes


References in this Lease to any statutes or statutory instruments shall include
and refer to any statutes or statutory instrument amending, consolidating or
replacing them respectively from time to time and for the time being in force.


1.5    Joint and Several Obligations


Where two or more persons are included in the expression "the Tenant" all
covenants, agreements, terms, conditions and restrictions shall be binding on
them jointly and each of them severally and shall also be binding on their
personal representatives and permitted assigns respectively jointly and
severally.


1.6    Tenant's Occupiers


In any case where the Tenant is placed under a restriction by reason of the
covenants and conditions contained in this Agreement, the restriction shall be
deemed to include the obligation on the Tenant not to permit or allow the
infringement of the restriction by any of the Tenant's Occupiers.


1.7    References to Landlord


The expression "the Landlord" includes its successors-in-title and assigns.








--------------------------------------------------------------------------------

Exhibit 10.1

2.    DEMISE


2.1
Demise



The Landlord hereby lets and the Tenant hereby takes the Premises together with
all the fixtures and fittings therein installed and now belonging to the
Landlord and together also with the right for the Tenant and others duly
authorised by the Tenant in common with the Landlord and all others so
authorised by the Landlord and all others so entitled thereto at all times
during the Term for all purposes connected with the use of the Premises but not
for any other purposes:


(a)
of ingress to and egress from the Premises in over and along the usual
entrances, the lobbies, staircases, landings and passage-ways leading to and
from the Premises;



(b)
to use the lifts provided in the Building during the hours stipulated in Item 12
of the Third Schedule;



(c)
to use such lavatory and toilet facilities within the Building as shall be
designated from time to time by the Landlord; and



(d)
to enjoy the benefit of the air-conditioning system (where installed) in the
Building during the hours stipulated in Item 13 of the Third Schedule,



EXCEPTING AND RESERVING unto the Landlord and all persons authorised by the
Landlord the rights specified in the Second Schedule hereto, for the Term
yielding and paying monthly in advance therefor without any reduction,
counterclaim or set-off the Rent and Service Charge.


2.2 Payment of Rent


The Rent and Service Charge shall be paid by the Tenant monthly in advance,
without demand, by GIRO on the first day of each month of the Term after the
Rent Commencement Month (each such due date for payment shall hereinafter be
called a "Payment Date").


The Tenant shall commence payment to the Landlord of the Rent and Service Charge
(or, if applicable, the pro-rated Rent and the pro-rated Service Charge) upon
the expiry of three (3) months from the Lease Commencement Date for the period
from and including the day falling immediately after such expiry up to and
including the last day of the month in which the Rent and Service Charge
commenced to be payable (the "Rent Commencement Month").


The Tenant shall pay to the Landlord each subsequent monthly payment of the Rent
after the Rent Commencement Month by GIRO by equal monthly payments in advance
on each Payment Date, the first of such payments to be made on the first Payment
Date immediately falling after the Rent Commencement Month.




3.    DEPOSIT


3.1
Deposit



The Tenant shall within seven (7) days after the issuance of the Possession
Notice deposit with the Landlord the sum set out in Item 5 of the Third
Schedule. The Deposit shall be held by the Landlord as security for the due
performance and observance by the Tenant of all and singular the several
stipulations covenants and conditions on the part of the Tenant herein contained
and if the Tenant shall fail to perform and observe the said stipulations
covenants and conditions and has not commenced the remedy of such breach within
fourteen (14) days after receipt of the Landlord’s written notice in that effect
(or such shorter period as may be reasonably determined by the Landlord having
regard to the extent and nature of the breach), the Landlord shall be entitled
(but not obliged) to apply the Deposit or any part thereof towards payment of
moneys outstanding or making good any breach by the Tenant or to deduct from the
Deposit the loss or expense to the Landlord occasioned by such breach but
without prejudice to any other right or remedy which the Landlord may be
entitled to. If any part of the Deposit shall be applied or deducted as
aforesaid, the Tenant shall within fourteen (14) days of demand by the Landlord
furnish to the Landlord in cash or by way of a fresh bank guarantee an amount




--------------------------------------------------------------------------------

Exhibit 10.1

equivalent to the sum so applied and/or deducted from the Deposit ("Replacement
Amount") Provided Always that the Tenant is to deposit with the Landlord the
Replacement Amount in cash if no bank guarantee is issued for the Replacement
Amount in fourteen (14) days. The Landlord shall within thirty (30) days after
the Premises have been yielded up to the Landlord in accordance with the
provisions of this Lease (or if the restoration works have not been completed in
accordance with the provisions of this Agreement, completion of the restoration
works) repay the Deposit to the Tenant without interest and subject to any
proper deductions made pursuant to this Agreement. No part of the Deposit shall,
without the written consent of the Landlord, be set-off by the Tenant against
any Rent, Service Charge or other sums owing to the Landlord.


3.2
Increase in Deposit



The Deposit shall throughout the Term be maintained at the level stated in Item
5 of the Third Schedule. If the Rent or Service Charge has been increased in
accordance with the provisions of this Agreement then the Deposit shall be
increased proportionately and the Tenant shall within fourteen (14) days of
demand furnish to the Landlord in cash or by way of a fresh bank guarantee an
amount equivalent to the increment in the Deposit.


3.3
Forfeiture of Deposit



Notwithstanding Clause 3.1, the whole of the Deposit may in the Landlord's sole
discretion be forfeited to the Landlord if the Tenant goes into liquidation or
if a person, is made a bankrupt, or have any order made or resolution passed for
its winding-up or shall otherwise become insolvent or make an assignment or
arrangement for the benefit of its creditors.


For the avoidance of doubt, it is hereby agreed and declared that the Deposit
does not constitute a penalty or liquidated damages and that any forfeiture of
the Deposit by the Landlord shall be without prejudice to any other rights or
remedies that the Landlord may be entitled to.


3.4
In lieu of a cash security deposit, the Tenant may furnish to the Landlord the
Deposit by way of bank guarantee(s) (each, a "Bank guarantee"), in which case
the following conditions shall apply:



(a)
the Bank Guarantee shall be irrevocable and unconditional, issued by a
commercial bank holding a full banking licence with the Monetary Authority of
Singapore acceptable to the Landlord, acting reasonably;



(b)
the Bank Guarantee shall be an "on-demand" bank guarantee in the form in
Appendix 1, with such modifications as may be agreed between the Parties; and



(c)
the date of expiry of the Bank Guarantee for the Deposit shall be on the date of
expiry of the relevant Year for which such Bank Guarantee is furnished to the
Landlord, save that in respect of a Bank Guarantee issued for the last Year of
the Term, the Bank Guarantee shall have a claim period of three (3) months (or
such shorter period as the Landlord may agree in writing from time to time in
its sole discretion) after the date of expiry of the last Year.



3.5
Any Bank Guarantee furnished by the Tenant to the Landlord for any Replacement
Amount required under Clause 3.1 shall also comply with the provisions of Clause
3.4.



3.6
The Tenant shall, no later than sixty (60) days (or such shorter period as the
Landlord may agree in writing from time to time in its sole discretion) prior to
the commencement date of each Year, provide to the Landlord a currently dated
fresh Bank Guarantee for the Deposit for each such Year with effective date
commencing on the first day of such Year.



3.7
Where the Deposit and/or any Replacement Amount has been furnished by the Tenant
by way of bank guarantee(s), the Landlord must return to the Tenant such Bank
Guarantees within thirty (30) days after the date of expiry of the claim period
under the relevant Bank Guarantees for cancellation.







--------------------------------------------------------------------------------

Exhibit 10.1



4.    FITTING OUT


If the Tenant has been granted approvals before the Lease Commencement Date to
carry out Fitting-Out Works on the Premises under the Agreement to Develop and
Lease, the provisions thereof shall apply to the exclusion of the Fourth
Schedule. Where the Landlord’s approvals for further Fitting-Out Works or for
such works in respect of any additional premises are granted after the Lease
Commencement Date, the provisions of the Fourth Schedule shall solely govern the
carrying out and completion of such works.


5.    TENANT'S COVENANTS


The Tenant hereby covenants with the Landlord as follows:


5.1
Rent and Service Charge



To pay the Rent and Service Charge to the Landlord monthly in advance at the
times and in the manner specified in Clause 2.2 without any set-off counterclaim
or deduction whatsoever.


5.2
Increase in Service Charge



To pay any increase in Service Charge at a yearly service charge escalation of
two per cent (2%) per annum on the preceding year’s Service Charge. In the event
that the Tenant requires any air-conditioning services to the Premises to be
extended beyond the hours specified in Item 13 of the Third Schedule, the Tenant
shall give prior notice to the Landlord of such extension and shall pay all
costs and expenses relating to the extension of the services and the Landlord
shall extend the air-conditioning services accordingly save in the event of
repairs or maintenance works which are required to be carried out to the
air-conditioning system and/or any ancillary works which are required to be
carried out which will affect the proper operation of the air-conditioning
system, or any other reasons beyond the Landlord’s control in which case, the
Landlord shall inform the Tenant accordingly. Any extension of the said services
shall be subject to the Tenant not being in arrears of any rent or other sums
payable under this Agreement for a period exceeding fourteen (14) days.


5.3
Property Tax



To pay on demand any increase in the property tax (whether retrospective or
otherwise) over and above the amount of property tax for the Premises payable by
the Landlord on the commencement of the Term due to an increase in the rate of
property tax payable. The Landlord may in its sole discretion lodge any
objections with the Property Tax Department or any other relevant authority
against the increase in property tax, or without imposing any obligation on the
Landlord so to do, assist the Tenant at the Tenant's sole costs and expense in
their lodgement of any such objections. In the event of the Premises not being
separately assessed but the Building being assessed as a whole then, for the
purpose of ascertaining the additional or other amount payable by the Tenant
under this clause any increase in property tax shall be apportioned by the
Landlord and the Tenant shall pay on demand such proportion thereof as
determined by the Landlord based on the proportion that the area of the Premises
bears to the net lettable floor area of the Building.


5.4
Utilities and Telecommunication charges



(a)
Subject always to Clause 5.5 hereinbelow, to pay directly to the Utilities
Provider all charges and costs including any taxes now or in the future imposed
in respect of water, gas, electricity, sewerage and any other utilities/services
supplied to the Premises and the Tenant shall at its own expense apply to the
Utilities Provider for the installation and testing of an electricity meter at
the Premises. Where the utilities enjoyed by the Premises are not separately
metered, to reimburse the Landlord for a proportionate part of such costs, such
costs to be calculated by the Landlord and notified to the Tenant in writing,
such statement to be final and conclusive as to the amount thereof, save for
manifest error. In the event of the Utilities Provider increasing the charges
therefor, the Tenant shall pay to them or reimburse the Landlord (as the case
may be) for the additional costs, such costs to be calculated by the Landlord
and notified to the Tenant by a statement in writing from the Landlord, such
statement to be final and conclusive as to the amount thereof save for manifest
error; and







--------------------------------------------------------------------------------

Exhibit 10.1

(b)
To pay all charges in respect of any telephone, telex, teleprinters, facsimile,
internet, satellite, broadcasting and/or other services connected to the
Premises and all other charges or impositions (including but not limited to
connection charges and installation fees) imposed by any statutory authority or
service provider (such service provider to be a service provider approved by the
authorities) for the services separately supplied to the Premises.



5.5
Utilities Suppliers



(a)
The Tenant shall use only utilities from such suppliers as are designated by the
Landlord ("Designated Suppliers") and shall arrange at its own costs with the
relevant authorities or Designated Suppliers for the connection of all such
utilities supply required by the Tenant and for the installation of any meters
or equipment in connection with such supply in accordance with the Landlord's
requirements and any rules and regulations set from time to time by the Landlord
regarding such connections and installations.



(b)
In particular, where the Landlord at its discretion and acting in good faith,
deems it beneficial for the Building and its occupants to purchase any utilities
in bulk from any Designated Suppliers for supply to the entire Building
including the Premises (either by having the Landlord purchase such utilities in
bulk for the entire Building or by requiring all tenants in the Building to
purchase such utilities from the same Designated Suppliers), the Tenant shall
not object to the Landlord's choice of Designated Suppliers for such utilities
nor object to the Landlord's request to change Designated Suppliers for the
utilities and shall:



(i)
upon the Landlord's notification, accept the Landlord's choice of Designated
Supplier for such utilities and, if required by the Landlord, join the Landlord
in its application to the relevant authorities and/or to the Designated Supplier
for such purchase;



(ii)
enter into an utilities supply agreement with the Landlord or such other party
or parties as the Landlord may determine on terms prescribed by the Landlord;
and



(iii)
at the Landlord's request, take the necessary steps to cease supply from the
Tenant's current retail utilities supplier at the Tenant's costs.



(c)
In connection with Clause 5.5(b), the Tenant shall sign, where the Landlord
acting in good faith deems necessary, in the Tenant's name all necessary
documents, applications or forms and make all necessary arrangements for
purposes of any connection of bulk supply of utilities to the Premises or in
respect of any necessary termination of the Tenant's previous utilities account
with another supplier. Costs of all connections or termination of supply and any
necessary installation of new or separate meters required by the Landlord, the
Designated Suppliers or the Authorities as a result of the Landlord's request
for change in Designated Suppliers hereunder shall be borne by the Tenant.



(d)
The Tenant hereby agrees that where the Landlord, acting in good faith,
purchases any utilities in bulk for supply to the Building including the
Premises in accordance with Clause 5.5(b), then:



(i)
the Tenant acknowledges agrees and confirms that the Designated Suppliers are
the suppliers of the utilities and unless arising from or in connection with the
wilful default or gross negligence of the Landlord, its employees, agents
independent contractors or licencees, the Landlord shall not be responsible
and/or liable for any and all losses damages and/or liability suffered or
incurred by the Tenant including any economic loss and/or loss of revenue and/or
profits and/or business or custom howsoever occurring caused by or as a result
of any defect inconsistency failure delay or interruption or any reduction surge
or variation of the supply and transmission wherever or whenever occurring;



(ii)
where any agreement for bulk purchase of utilities made between the Landlord and
the Designated Suppliers for supply to the entire Building (including the
Premises) is terminated for reasons beyond the reasonable control of the
Landlord and not due to the wilful default or gross negligence of the Landlord,
its employees, agents independent contractors or licencees, the Landlord shall
not be required to compensate the Tenant for any loss or damage including





--------------------------------------------------------------------------------

Exhibit 10.1

any economic loss and/or loss of revenue and/or profits and/or business or
custom howsoever occurring to the Tenant as a result of such termination of
supply to the Premises;


(iii)
The Tenant shall pay to the Landlord such quantum of deposit as security for
payment of utilities charges equal to two (2) times the amount of monthly
charges as estimated by the Landlord acting in good faith; and



(iv)
The Landlord shall be entitled to terminate utilities supply to the Premises if
the Tenant shall fail to pay any part of the charges and taxes in respect of the
supply thereof payable by the Tenant hereunder for more than thirty (30) days
after due date of such payments or fails to pay Rent or any other monies due
hereunder for more than fourteen (14) days after the due date of such payments.



5.6
Circuit breaker



To install and maintain in good working condition at the Tenant's expense the
circuit breaker(s) to the Tenant's electricity supply which are installed in the
Premises and if the Tenant shall fail for whatever reason to install or maintain
the same, then the Landlord may do so and the costs of installation and/or
maintenance shall be a debt due from the Tenant to the Landlord and be
recoverable forthwith as such. For the avoidance of doubt, the Tenant shall not
be liable to maintain any other circuit breakers which are not installed in the
Premises, notwithstanding that the same may be installed in relation to the
electricity supply to the Premises.


5.7
Telephones, etc.



To install at its own cost and expense all telephones, teleprinters, facsimile
machines and computer modems and to run the wires thereof in such a manner that
shall have been previously approved by the Landlord, which approval shall not be
unreasonably withheld and to ensure that all installation works shall be carried
out by the appropriate authority, or in the absence of such workmen, by a
contractor approved by the Landlord, which approval shall not be unreasonably
withheld Provided Always that the Tenant shall not install or cause to be
installed any pay-telephone except with the prior written approval of the
Landlord.


5.8
Landlord's right of access



To permit the Landlord and its duly authorised agents with or without workmen
and others at all reasonable times and by prior appointment (except in case of
an emergency or suspected material breach of this Agreement) to enter upon the
Premises:


(a)
to view the condition thereof; and/or



(b)
to do such works and things as may be required for any rectifications repairs
alterations or improvements to the Premises or any part or parts of the
Building. In carrying out such works and things, the Landlord shall use
reasonable efforts to minimise the interference to the Tenant’s use and
enjoyment of the Premises; and/or



(c)
to rectify repair amend and make good in a proper and workmanlike manner any
defects for which the Tenant is liable and of which written notice shall be
served on the Tenant at the Premises and the Tenant does not, within fourteen
(14) days after the service of such notice, proceed diligently with the
execution of such repairs or works.



The Tenant shall pay the Landlord's costs of survey or otherwise in respect of
the preparation of such notice and the cost of rectifications repairs or works
carried out by the Landlord pursuant to Clause 5.8(c) and such sums shall be a
debt due from the Tenant to the Landlord and be recoverable forthwith as if it
were arrears in rent.


5.9
Emergency



To permit the Landlord free and immediate access into the Premises at all times
in all cases of emergency.






--------------------------------------------------------------------------------

Exhibit 10.1

5.10
Interior



To keep the interior of the Premises including the flooring and interior plaster
or other surface material or rendering on the walls and ceilings and the
Landlord's fixtures therein including doors, windows, wires, installations and
fittings in good and tenantable repair and condition (save for fair wear and
tear and damage by fire other than that caused by the Tenant) and to give
immediate notice to the Landlord of any damage that may occur to the Premises
and of any accident to or defects in the water pipes, air-conditioning ducts,
telephone conduits, electrical wiring or fixtures or other facilities whatsoever
provided by the Landlord.


5.11
Fixtures and fittings



To keep (where applicable) all taps, washbasins, water closets, sinks, cisterns,
pipes, wires, conduits, fittings, equipment, facility and apparatus within or
serving the Premises clean and in good order and repair and in respect of such
fixtures and fittings to make good all damage occasioned to the Premises or to
any other part of the Building through improper use or by the negligence of the
Tenant or of any person for the time being in or using the Premises, save that
in respect of such fixtures and fittings within the Premises, to make good all
damage occasioned to the Premises, whether or not such damage was caused through
the improper use or by the negligence of the Tenant or of any person for the
time being in or using the Premises.


5.11A
The Tenant shall ensure that the air-conditioning system does not create
condensation to the floor, wall and ceiling of the neighbouring units.



5.12
Drains



To clean, clear and remove any debris from any drains (where applicable) in the
Premises or in the Building where such build up of debris has been contributed
by the Tenant and in the event that the Tenant fails to do so after being
notified by the Landlord, the Landlord may (but without being under any
obligation so to do) remove any debris, clear and/or clean the drains and the
Tenant shall on demand reimburse to the Landlord all costs, expenses and
disbursements incurred thereby.


5.13
Pests and animals



To take all reasonable precautions to keep the Premises free of rodents, vermin,
insects, pest, birds, pets and any other animals and if so required by the
Landlord at the cost of the Tenant to employ from time to time or periodically
pest exterminators approved by the Landlord.


5.14
Permitted Use



Until and unless the necessary approvals, consents, licenses and permits have
been obtained, the Tenant shall not use the Premises or any part thereof for any
purpose other than the use as specified in Item 9 of the Third Schedule (the
"Permitted Use"). The Tenant shall be responsible for obtaining, prior to the
commencement of the Term, and keeping in force during the Tenant's occupation of
the Premises all governmental approvals licences and permits necessary for the
conduct of the business at the Premises and for ensuring the terms and
conditions of such approvals licences and permits are strictly adhered to and
shall indemnify the Landlord against any consequences or proceedings arising
from the Tenant's default in complying with the provisions of this Clause.


5.15
Prohibited activities



Not to:


(a)
reside in or permit any person to reside in any part of the Premises or use the
same or permit the same to be used as a dwelling house;



(b)
conduct or permit to be conducted on the Premises any auction sale or religious
activity and not to erect or display or permit to be erected or displayed any
altar or religious artefact in or about the Premises;







--------------------------------------------------------------------------------

Exhibit 10.1

(c)
use any electrical, heating, cooking, data, communication or other devices which
may interfere with the air-conditioning system, lift, lighting, power,
electrical, data or communication system in the Premises or in any part of the
Building;



(d)
install any vending machine on the Premises without the prior written consent of
the Landlord;



(e)
cook or permit anyone to cook any food in the Premises or in the Building
provided that this Clause 5.15 shall not be construed to prevent or restrict any
person from warming up food in an area within the Premises designated for use as
a pantry;



(f)
permit without the prior written consent of the Landlord the vendors of food or
drink or the servants or agents of such vendors to bring on to the Premises or
any part thereof or on to the Building or any part thereof food or drink for
consumption by the occupiers of the Premises save and except in the case of the
contractor given the right by the Landlord to provide a food and drink service
for the occupiers of the Building;



5.15A
If Premises are used as a factory



Where the Building or Premises is a factory, not to:


(a)
use the Premises for industries with liquid waste requiring pretreatment before
discharge or industries requiring the use of naked light or involving hotwork;



(b)
utilise the Premises before obtaining clearance on the use of the Premises from
the Pollution Control Department, Ministry of Environment and other relevant
Authorities;



(c)
use the Premises for any other industries except for the research, design and
manufacturing of semiconductor, high precision equipment and assembly equipment;



(d)
occupy the Premises before submitting details of the manufacturing processes and
trade effluent discharge to the Pollution Control Department, Ministry of
Environment and other relevant Authorities for consideration; and



(e)
use the Premises for electroplating industries.



5.16
Machinery



Not to bring or allow to be brought onto the Premises or any parts of the
Building used in common with the Landlord and its other tenants or occupiers of
other parts of the Building and subject to Clause 5.27, any machine or machinery
save for typewriters, information processing systems, copy machines, computers
and such other equipment as are required for the purposes of the Tenant's
business or approved by the Landlord and/or their architects and structural
engineers.


5.17
No obstruction



Not to:


(a)
place, leave or cause to be placed or left any refuse, cartons, papers,
furniture, parcels, bottles or other goods or things of any type; or to permit
or cause to be permitted the placing or parking of bicycles, motor cycles or
scooters, trolleys, fork-lift trucks and other wheeled vehicles, which may
obstruct or are likely to obstruct the operations area of the Building and/or
the entrance hall, lobby, staircases or landings leading to the Premises and
other Common Areas in the Building; or



(b)
cause any obstruction in or on the approaches private roads or passage ways
adjacent to or leading to the Building by leaving or parking or permitting to be
left or parked any motor vehicle or other carriages belonging to or used by the
Tenant or by any of the Tenant's Occupiers.







--------------------------------------------------------------------------------

Exhibit 10.1

Provided Always that the Landlord shall have the full right and liberty and
absolute discretion to remove and clear any such obstruction and all costs and
expenses incurred thereby shall be recoverable from the Tenant as a debt payable
on demand. Further Provided that the Landlord shall not be liable to the Tenant
or any third party for any loss damage or inconvenience caused by such removal
and the Tenant hereby indemnifies the Landlord in this respect.


5.18
Hazardous goods, etc.



Not to store or bring upon the Premises or any part thereof arms, ammunition or
unlawful goods, gun-powder, salt-petre, chemicals, petrol, kerosene, gas or any
goods or things which in the opinion of the Landlord are of an obnoxious,
dangerous or hazardous nature or any explosive or combustible substance and not
to place or leave in the entrance, stairways, passages, corridors, lobbies or
other parts of the Common Area any boxes or rubbish or otherwise encumber the
same PROVIDED ALWAYS that:


(a)
nothing in this Clause shall be construed to prevent or restrict the Tenant in
connection with the Tenant's current usage of the Premises (which falls within
the Permitted Use) from bringing upon the Premises, storing or using any
chemical or substance which may be obnoxious, dangerous, hazardous, explosive or
combustible if:



(i)
such chemical or substance is required to be used by the Tenant in its ordinary
course of business; and



(ii)
the bringing upon the Premises, its storage or use of such chemical or substance
has, where necessary, been approved by National Environment Agency and/or other
relevant authorities and are otherwise in compliance with the laws of Singapore,



Provided Always that prior notice is given to the Landlord with proof of such
approvals (if applicable and available) and that the Tenant shall ensure that it
applies reasonable skill and care in accordance with good industry practice when
using and/or storing such chemical and substance; and


(b)
in the event:



(i)
the Tenant engages in or undertakes any new activities or operations at the
Premises which fall within the Permitted Use (but do not fall within the scope
of the current usage of the Premises); and



(ii)
such new activities or operations involve the bringing upon the Premises and/or
storage or use at the Premises, of any chemical or substance which may be of an
obnoxious, dangerous or hazardous nature, or are explosive or combustible
substances,



the Tenant shall also furnish to the Landlord proof of the approvals obtained
(where necessary) from National Environment Agency and/or other relevant
authorities in relation to the bringing upon the Premises and/or storage or use
at the Premises of such chemical or substance. Any increase in premium for fire
or other insurance by the Landlord’s insurer, brought about as a direct
consequence of such bringing upon the Premises and/or storage or use at the
Premises of the chemical or substance as provided under this Clause 5.18(b) and
levied by the Landlord’s insurer (acting in accordance with standard industry
practice), shall be borne by the Tenant Provided Always that prior notice is
given to the Landlord with proof of such approvals and that the Tenant shall
ensure that it applies reasonable skill and care in accordance with good
industry practice when using and/or storing such chemical and substance.


(c)
save as provided in (i) Clause 5.18(a) for which the Tenant shall not be liable
for any increase in premium, and (ii) Clause 5.18(b) for which the Tenant shall
be liable only in the manner provided thereunder, if combustible or inflammable
materials are stored in the Premises or any part thereof with the consent in
writing of the Landlord, any increase in the premium for fire or other insurance
as may have been taken out by the Landlord shall be borne by the Tenant.







--------------------------------------------------------------------------------

Exhibit 10.1

5.19
Litter



Not to throw, place or allow to fall or cause or permit to be thrown or placed
in the Common Area, passages, lift shafts, toilets or other conveniences in the
Building any sweepings, rubbish, rags, waste paper or other similar substances
or anything of an inflammable nature, and on demand to pay to the Landlord the
costs of removing such things and/or the costs of repairing any damage to common
areas, passages, lift shafts, toilets or other conveniences in the Building
arising from the breach hereof.


5.20
Signage, etc.



(a)
Subject to (b) below, not to affix, erect, paint, attach or otherwise exhibit or
permit or suffer so to be upon any part of the exterior of the Premises or the
windows thereof any name, writing, drawing, sign-board, plate, placard, poster,
sign post, flag pole, television, radio or wireless mast or advertisement
whatsoever Provided Always that subject to the approval of the Landlord which
approval shall not be unreasonably withheld as to the size, materials to be used
and design and content, the Tenant shall be at liberty to affix its name on the
entrance door of the Premises and to have its name and location shown on a
notice board giving the names of the tenants in the Building which shall be
provided by the Landlord in the entrance foyer of the Building and at such other
areas as the Landlord may provide and Provided Always that any signage shall be
at the Tenant's own cost and expense.



(b)
Subject to JTC’s consent and the Landlord’s approval (such approval not to be
unreasonably delayed or withheld) as to the size, materials to be used, design
and content, the Tenant shall have signage rights in respect of the main facades
of the Building provided always that the Landlord shall be entitled to display
an equal number of signages which the Tenant is displaying, on any facade of the
Building or at any part of the Land without the prior consent of the Tenant. The
Landlord shall not charge the Tenant for the signage rights. The costs of all
signage works required by the Tenant and applications to the Authorities for the
relevant Approvals relating to the signage shall be borne by the Tenant.



(c)
The Tenant shall be entitled to erect a pylon on the Land for the purpose of
displaying its signage, subject to the Landlord's approval (which approval shall
not be unreasonably withheld) as to the design, location and size thereof.



5.21
Nuisance



Not to do or permit to be done any act or thing which may become a nuisance to
or give cause for reasonable complaint from the occupants of neighbouring
premises or of other parts of the Building and not to cause, make, permit or
allow excessive noise in or to emanate from the Premises.


5.22
Illegal or Immoral use



Not to do or suffer to be done anything in or upon the Premises or any part
thereof of an illegal or immoral nature and not to use the Premises or any part
thereof for any unlawful purpose.


5.23
Compliance with statutes and regulations



At all times to comply with all such requirements as may be imposed on the
occupier and/or user of the Premises by any statute now or hereafter in force
and any orders rules requirements regulations and notices thereunder.


5.24
Foreign workers



Without prejudice to the generality of Clauses 5.22 and 5.23, not to use, permit
or suffer the Premises to be kept or used as a place or premises in which any
person is employed in contravention of Section 57(1)(e) of the Immigration Act
(Chapter 133 of Singapore), Section 5 of the Employment of Foreign Manpower Act
(Chapter 91A of Singapore) or any other laws, statutory modification or
re-enactment thereof for the time being in force and to indemnify the Landlord
against all costs, claims, liabilities, fines or expenses whatsoever which may
fall upon the Landlord by reason of any non-compliance thereof.






--------------------------------------------------------------------------------

Exhibit 10.1

5.25
Use of "Mapletree" name



Not to use any name or description in connection with the Tenant's business
similar to or bearing any resemblance to the name of "Mapletree".


5.26
Use of passenger lifts



Not to place or take into the passenger lifts any baggage parcels, sacks, bags
or other goods save such light articles as brief cases attache cases or handbags
and not to permit any persons who are carrying out renovation, redecoration,
alteration or such other works to the Premises to use the passenger lifts.


5.27
Floor loading



(a)
Not to load or permit or suffer to be loaded on any part of the floors of the
Building or the Premises a weight greater than the weight stated in Item 10 of
the Third Schedule without the prior written consent of the Landlord and the
Tenant shall comply with the advice of the Landlord or the Landlord's
Consultants and pay all the costs and expenses of the Landlord's Consultants in
ensuring that the Tenant complies with the requirements of this Clause.



(b)
To ensure that in no event shall any such machinery cabinets safes equipment or
goods be of such nature or size as to cause or in the opinion of the Landlord be
likely to cause structural or other damage to the floor or walls or any other
parts of the Premises or the Common Area including the service lift and to
ensure that all such machinery cabinets safes equipment or goods brought upon
the Premises are placed or located so as to distribute their weight in
compliance with this covenant and shall when required by the Landlord distribute
any load on any part of the floor of the Premises in accordance with the
direction and requirements of the Landlord and in the interpretation and
application of the provisions of this Clause the decision of the Structural
Engineer or Architect of the Landlord shall be final and binding on the Tenant.



(c)
To obtain from time to time acting reasonably, and/or whenever necessary, at its
own cost and expense the following:



(i)
the requisite certificate from the Landlord's Consultants certifying that the
floor loading in the Premises is within the approved load bearing limits of the
Premises in accordance with the provisions of this Clause 5.27 and shall
forthwith produce and deliver to the Landlord the said certificate for the
Landlord's inspection; and



(ii)
all necessary planning permission and other permission necessary under the
provisions of any statute rule order regulation or bye-law in respect of floor
loading. The Landlord shall render its assistance, at the Tenant's request, in
executing or endorsing any forms, plans, letters and documents to be submitted
to the relevant authorities in this regard, with all costs and expenses to be
borne by the Tenant.



5.28
Structural review



To obtain the prior written consent of the Landlord and to pay all costs and
expenses incurred by the Landlord in any structural review relating to the
relocation of all such machinery cabinets safes equipment or goods.


5.29
Relocation



In the event that any relocation whatsoever whether with or without the
Landlord’s consent shall cause injury or damage to person or property as a
result of the Tenant’s breach of the terms of this Agreement or the Tenant’s
wilful default or gross negligence, the Tenant shall hold the Landlord
indemnified against all claims in respect thereof and shall repay to the
Landlord any sums paid by the Landlord in connection with claims arising from
such injury or damage and shall pay for all costs incurred in repairing any
damage caused to the Building or its appurtenances.






--------------------------------------------------------------------------------

Exhibit 10.1

5.30
Delivery vehicles



Not to permit trade vehicles while being used for delivery and pick up of
merchandise to or from the Premises to be driven parked or stopped at any place
or time within the Building except within the Designated Loading Docks, or such
other loading docks of the Building and except at such other place or places and
at such time or times as the Landlord may reasonably and specifically allow and
the Tenant shall prohibit its employees service suppliers and others over whom
it may have control from parking delivery vehicles during loading or unloading
in any place other than the said Designated Loading Docks and such other loading
docks or such other places which the Landlord may from time to time allot for
such purposes and from obstructing in any manner howsoever the entrances exits
and driveways in and to the common parking areas and also the pedestrian
footways in or to the Common Area.


5.31
Insurance



The Tenant shall at all times during the Term and during any period of holding
over to:


(a)
effect and keep current a public liability insurance policy against claims for
third party personal injury, death, property damage or loss (which shall be
taken out with a reputable insurance company and which shall include a provision
for waiver of subrogation against the Landlord) for a sum not less than the sum
stated in Item 11 of the Third Schedule or such other sum as may be specified by
the Landlord from time to time in respect of the Premises and where requested by
the Landlord, the Tenant shall procure issuance of a certificate by its
insurers, noting the Landlord’s interest as landlord of the Premises;



(b)
effect and keep current an adequate insurance policy (which shall be taken out
with a reputable insurance company and which shall include a provision for
waiver of subrogation against the Landlord) on the internal partitions, all of
the Tenant’s property including all plant, equipment and installations
permanently affixed to the Premises, the furniture, plate and tempered glass,
fixtures and fittings, and all goods and stock-in-trade belonging to or held in
trust by the Tenant in the Premises to their full insurable value against all
risks commonly insured against in respect of such property (subject to the
standard exclusions made by reputable insurers),



and to promptly pay all premiums costs and disbursements in connection therewith
and to produce to the Landlord on demand certificates issued by the Tenant’s
insurers relating to the policies referred to above as well as the receipts
evidencing payment of the premiums in respect thereof. Provided Always that
nothing herein shall render the Landlord liable for the correctness or adequacy
of any such policies or for ensuring that they comply with all relevant
legislation pertaining to such insurance.


5.32
Not to void insurance for Building



Not to do or permit or suffer anything to be done whereby:


(a)
the policy or policies of insurance on the Building against loss or damage by
fire and/or other risks for the time being subsisting may become void or
voidable; or



(b)
the rate of premium thereon may be increased and to repay to the Landlord all
sums paid (the "Increased Payments") by way of increased premium or increased
contribution for premium and all expenses incurred by the Landlord or
contributions therefor in or about the renewal of such policy or policies
rendered necessary by a breach or non-observance of this stipulation, save for:



(i)
any Increased Payments brought about by the Tenant’s activities which are in
compliance with the Permitted Use and/or Clauses 5.18(a); and



(ii)
any Increased Payments arising from the matters under Clause 5.18(b), for which
the Tenant shall only be liable to the extent therein provided;



and to appoint a fire safety manager under the Fire Safety Act (Chapter 109A of
Singapore) to maintain, inter alia, the fire alarm and fire protection systems
on the Premises.






--------------------------------------------------------------------------------

Exhibit 10.1

5.33
Sub-letting, assignment, etc.



(a)
Subject to Clauses 5.33(b) and 5.33(c), not to assign sub-let license or in any
way dispose of or part with possession of the Premises or any part thereof
either by way of sub-letting sharing or other means whereby any company or
person or persons not a party to this Lease obtains the use or possession of the
Premises or any part thereof irrespective of whether or not any rental or other
consideration is given for such use or possession and in the event of such
action by the Tenant, this Agreement shall at the option of the Landlord
forthwith be determined and the Tenant shall forthwith surrender the Premises to
the Landlord with vacant possession. For the purpose hereof any amalgamation
and/or reconstruction shall be deemed an assignment of this Lease. The
provisions of Section 17 of the Conveyancing and Law of Property Act (Chapter 61
of Singapore) shall not apply to this Agreement.



(b)
The Tenant may assign sub-let license or dispose of or part with possession of
the Premises or any part thereof (either by way of sub-letting sharing or other
means) to a related corporation of the Tenant as defined under the Companies Act
(Chapter 50 of Singapore) with the prior written consent of JTC and the
Landlord, (whose consent shall not be unreasonably withheld having regard to
JTC’s conditions as set out in the JTC Lease Documents).



(c)
Notwithstanding Clause 5.33(a) above, the Landlord hereby allows the Tenant
during the Term to sub-let part of the Premises to other corporations that are
not related to the Tenant (the "Sub-Tenant(s)"), subject to JTC’s prior written
consent and to the Landlord’s prior written consent (whose consent shall not be
unreasonably withheld having regard to JTC’s conditions as set out in the JTC
Lease Documents) and to such conditions as may be imposed by the Landlord,
including but not limited to the following:



(i)
The Landlord and Tenant hereby acknowledge that, in subletting part of the
Premises, it is not the intention of the Tenant to compete with the Landlord. As
such, the Tenant hereby undertakes to use commercially reasonable efforts to
sublease the Premises at a rate per square foot at the prevailing market rate of
the Premises acceptable to the Landlord, acting reasonably, as at the date of
the Tenant’s notification or application for consent (as the case may be) for
proposed subletting of the Premises.



(ii)
Subject to the approval of the Tenant (acting reasonably), all profit rent shall
accrue to the Landlord. The profit rent shall be calculated as an amount
equivalent to the difference between (I) the total amounts / rent and service
charge (if any) payable by the Sub-Tenant to the Tenant, after deducting the
aggregate of the following costs: estate agent’s commission, costs of any
alterations to facilitate access to the sublet premises, costs of any consequent
loss of space (due to alteration required to facilitate access to the sublet
premises and the introduction of any corridor in the Premises), and (II) the
Gross Rent paid by the Tenant to the Landlord and which are apportioned to the
sublet premises Provided Always that the Tenant shall act reasonably in
incurring the costs referred to in sub-paragraph (I) of this Clause 5.33(c)(ii);



(iii)
The Tenant shall continue to occupy at least 166,200 square feet of the net
lettable area of the Building after each subletting;



(iv)
The Tenant shall provide the Landlord with a copy of the subletting agreement;



(v)
The configuration of the sublet premises shall be subject to the Landlord’s
prior approval, which approval shall not be unreasonably withheld;



(vi)
All costs and expenses in relation to the subletting shall be borne by the
Tenant;



(vii)
The term of the subletting shall end on or before the day immediately prior to
the date of expiry of the Term herein; and



(viii)
The Tenant shall continue to be responsible to the Landlord for the due
performance of the Tenant’s covenants and obligations under the Lease, including
but not limited to the Tenant’s obligation to pay the Rent and to reinstate the
Premises in accordance with the provisions of this Agreement on or before the
expiry of the Term.





--------------------------------------------------------------------------------

Exhibit 10.1



5.34
Additions and alterations



Not to make any alterations in or additions to the Premises and/or any of the
Landlord's furniture fixtures and fittings in or belonging to the Premises
without the previous consent in writing of the Landlord (which shall not be
unreasonably withheld) and if the Landlord shall consent to such alterations or
additions the Tenant shall:


(a)
observe and comply with the requirements of the Landlord (which shall be
reasonable) and obtain at its own expense all necessary planning permission and
other permission necessary under the provisions of any statute, rule, order,
regulation or bye-law applicable thereto and shall carry out such alterations or
additions in accordance with the conditions thereof; and



(b)
produce to the Landlord a copy of the Certificate of Supervision issued by the
Landlord's Architect or other authorised person making the submissions to the
relevant authority for the planning and other permission,



and upon completion of any such alterations or additions, to produce to the
Landlord the "as-built" drawings duly endorsed by the relevant authority.


5.35
Yielding up



At the expiry or sooner determination of the Term (unless renewed), to peaceably
and quietly yield up the Premises with all locks and keys complete (whether held
by the Tenant or any of the Tenant's employees or agents irrespective of whether
the same have been supplied by the Landlord) to the Landlord together with the
fixtures and fittings therein in good and tenantable repair state and condition
(save for fair wear and tear and damage by fire other than that caused by the
Tenant ) in accordance with the stipulations hereinbefore contained and in
accordance also with the covenants and conditions contained or imposed in or by
virtue of any licence granted by the Landlord herein and prior to the
termination of the Term to do the following:


(a)
forthwith replace with items of similar character and comparable value, all of
the Landlord's fixtures and fittings which shall be missing, broken, damaged or
destroyed and for which the Tenant is liable to make good;



(b)
in the event that any alterations or fitting-out works have been carried out to
the Premises or to any other part of the Building by the Tenant, its
contractors, servants or agents, then (if and so required by the Landlord) to
restore the Premises to its Original Condition and in any event to remove any
lettering, moulding, sign, writing or painting of the name or business of the
Tenant and other persons from the Premises and all internal partitions, fixtures
and installations of the Tenant as are specified by the Landlord and any other
Tenant's equipment placed within or on the Building and to restore all
air-conditioning installations or other electrical installations to their
Original Condition to the reasonable satisfaction of the Landlord (all such
works being hereinafter referred to as the "restoration works"). The restoration
works relating to the reinstatement of all architectural and structural works,
air-conditioning installations, sprinkler systems and other mechanical and
engineering, building and sanitary installations shall be carried out by a
contractor approved by the Landlord which approval shall not be unreasonably
withheld and under the supervision of the Landlord's Consultant(s) and the
Tenant shall pay for all reasonable costs, charges, fees, disbursements and
expenses of the Landlord's Consultant(s), an estimate for which will be notified
to the Tenant beforehand. In all other cases, the removal and restoration works
in respect of the Premises shall be carried out by a contractor approved by the
Landlord, which approval shall not be unreasonably withheld Provided Always that
the Tenant shall obtain all necessary governmental and/or statutory consents and
approvals in respect of the restoration works before commencing the same and
shall comply with all statutes and with the terms, conditions and requirements
of all such consents and approvals in the execution of any restoration works;
and



(c)
make good all damage or defacement done to the Premises or the Building by the
restoration works or by the removal of the Tenant's furniture, fixtures,
fittings and effects,







--------------------------------------------------------------------------------

Exhibit 10.1

AND if the Tenant fails to comply with and perform its obligations under this
sub-clause, the Landlord may (but shall not be obliged to) do all things
necessary to effect such compliance and/or performance to the Landlord's
satisfaction. If the Landlord carries out the necessary works, the Landlord must
endeavour to complete the works as soon as possible. The Tenant shall on demand
pay all costs incurred by the Landlord in connection therewith and an
administrative fee at 7.5% of the costs incurred and a sum equivalent to the
Rent and Service Charge for and calculated based on the period taken by the
Landlord to complete the works . In the event that the period taken extends
beyond the expiry of three (3) months after the expiry of the Term, the Tenant
shall pay to the Landlord a sum equivalent to double the Rent and Service Charge
for such period which falls after the three (3) months period as aforesaid. Such
costs, the Rent, Service Charge and other amounts shall be a debt due from the
Tenant to the Landlord and recoverable forthwith as such. For the avoidance of
doubt, any request for reinstatement works to be carried out after expiry or
sooner determination of the Term shall be at the sole discretion and under the
direction of the Landlord.


5.36
Indemnity



The Tenant shall indemnify and keep indemnified the Landlord in full from and/or
against the following where the same has been caused directly or indirectly by
the Tenant or by any of the Tenant’s occupiers:


(a)
all claims demands actions suits proceedings orders damages costs losses and
expenses of any nature whatsoever which the Landlord may suffer or incur in
connection with loss of life personal injury and/or damage to property arising
from or out of any occurrences in upon or at the Premises or the use of the
Premises or any part thereof; and



(b)
all loss and damage to the Premises and the Building or any part thereof and to
all property therein and in particular but without limiting the generality of
the foregoing caused directly or indirectly by the use or misuse waste or abuse
of water gas or electricity or faulty fittings or fixtures of the Tenant.



Provided That:


(i)
No claims demands actions or proceedings shall be made or brought by the
Landlord against the Tenant and the Tenant shall not be liable to the Landlord
for any loss, damage, costs or expenses arising from or in connection with the
wilful default or gross negligence of the Landlord, its employees, agents,
independent contractors, authorised persons or licensees.



(ii)
However in the case where there is contributory negligence on the part of the
Tenant, the Tenant shall be liable under this Clause 5.36 to indemnify the
Landlord but only to the extent of its negligence, which caused the loss of
life, personal injury and/or damage to property arising from or out of any
occurrences in upon or at the Premises or the use of the Premises or any part
thereof.



5.37
Rules and regulations



To observe and perform and to cause all the Tenant's Occupiers to observe and
perform all the rules and regulations made by the Landlord from time to time for
the management safety care or cleanliness of the Building and the Building or
for the preservation of good order therein or for the convenience of tenants and
notified in writing by the Landlord to the Tenant from time to time Provided
Always that:


(a)
reasonable prior notice shall be given to the Tenant before implementation of
the rules and regulations; and



(b)
the Landlord shall not be liable to the Tenant in any way for violation of the
rules and regulations by any persons including other tenants of the Building or
the employees, independent contractors, agents, visitors, invitees or licensees
thereof.



Where there is a conflict between the provisions of this Agreement and such
rules and regulations, the provisions of this Agreement will prevail.






--------------------------------------------------------------------------------

Exhibit 10.1

5.38
Re-Ietting



Save where the Tenant has exercised the option for the First Option Term or the
Second Option Term (as the case may be), to permit the Landlord and/or its
agents and/or any prospective tenants of the Landlord during the twelve (12)
calendar months prior to the expiry of the Term upon prior appointment to have
free ingress to and egress from the Premises to view the Premises for the
purpose of letting the same.


5.39
Legal costs and expenses (Indemnity by Tenant)



The Tenant shall pay or indemnify the Landlord (on a full indemnity basis)
against:


(a)
the stamp duty including penalty fees, adjudication fees and additional stamp
duty (if any) in respect of this Agreement and any other document relating to
this Agreement herein; and



(b)
all legal costs and fees and such other expenses incurred by the Landlord in
consulting solicitors and/or in connection with the enforcement of any provision
of this Agreement in the event that the Tenant acknowledges or does not dispute
that it is in breach or is adjudged by a court, tribunal or arbitrator to be in
breach of any provision of this Agreement.

      
5.40
Disposal of waste by Tenant



To dispose of all swill debris and waste materials of whatever nature
(including, but not limited to, noxious industrial waste, packaging materials
and trade waste) in a manner prescribed by the Landlord and in accordance with
the requirements of the relevant authorities failing which the Landlord reserves
the right (without under any obligation to do so) to dispose of the same as
aforesaid and all costs and expenses incurred by the Landlord in this respect
(including but not limited to the costs of treating any waste materials before
disposal) shall be paid by the Tenant to the Landlord within fourteen (14) days
of the Landlord notifying the Tenant of the amount thereof Provided Always that
in the event that the Tenant is unable or unwilling to comply with the manner of
swill debris and/or waste removal prescribed by the Landlord, the Tenant shall
engage the services of a cleaning contractor appointed by the Landlord (as a
third party contractor and not an employee or agent) to be responsible for the
swill/debris/waste disposal on the following terms and conditions:


(a)
The Tenant shall pay for its share of the costs of engaging the said contractor,
which share shall be calculated by dividing the area of the Premises by the sum
of the area of all units engaging the services of the said contractor. A
certificate by the Landlord setting out the Tenant's said share shall be deemed
to be final and conclusive (save for manifest error) and binding on all parties.



(b)
The Tenant shall give the Landlord one (1) month's prior written notice of its
intention to engage the said contractor.



(c)
The said contractor shall carry out its services only in accordance with the
Landlord's prescribed guidelines.



(d)
Subject to the provisos to Clauses 9.6 and 9.7 which shall apply hereto as if
expressly set out herein, the Landlord shall not be responsible for any damage
loss costs or expenses resulting directly or otherwise from the services of the
said contractor.



(e)
Subject to the extent of the Tenant’s liability as set out in Clause 5.40(a),
the Tenant shall indemnify and keep the Landlord indemnified against any claim
relating to any damage loss costs or expenses under this Clause 5.40.



For the avoidance of doubt, the Service Charge payable by the Tenant shall not
include the costs and expenses to be borne by the Tenant for any of the
above-mentioned swill, debris and waste disposal.






--------------------------------------------------------------------------------

Exhibit 10.1

5.41
Subdivision



Not during the continuance of the Term to register this Agreement nor lodge any
caveat or notification of this Agreement at the Singapore Land Authority or at
any other registry in Singapore, nor shall the Tenant be entitled to require the
Landlord to subdivide the Building or to do any act or thing which could result
in the Landlord being required to subdivide the Building.


5.42
Air-conditioning



To periodically inspect, service, repair, overhaul and maintain to the
satisfaction of the Landlord the air-conditioning unit system installed in the
Premises, including but not limited to the air-conditioning ducts, and to pay
the costs and charges thereof.




5.43
Other Charges



To pay all charges in respect of any service which the Landlord has provided to
the Tenant in relation to the Premises from time to time, at the Tenant's
request, as may be imposed by the Landlord. The Landlord may apply and apportion
any amount received in whatever order as it deems fit.


5.44
Observance of Head lease



Not to do or omit any act or thing which is likely to cause the Landlord to be
in breach of its obligations under the Head Lease.


6.    HOLDING OVER


If the Tenant fails to deliver vacant possession of or continues to occupy the
Premises after the expiration of the Term and there is no express agreement
between the Landlord and the Tenant to extend the Term, the Tenant shall be
deemed to be holding over and, without prejudice to any right or remedy of the
Landlord, shall pay to the Landlord for every day of such holding over double
the amount of Rent or the prevailing market rent for the Premises (whichever is
higher) and double the amount of Service Charge and there shall be no renewal of
this Lease by operation of law or pursuant to the provisions of this Lease
Provided always that the Tenant may continue to occupy the Premises for a period
of three (3) months after the expiration of the Term at the same Rent and
Service Charge subject to the Tenant giving written notice to the Landlord of
its intention to do so no later than three (3) months before the expiration of
the Term. Save as provided, the provisions herein shall not be construed as the
Landlord's consent for the Tenant to hold over after the expiration or earlier
determination of the Term. All sums under this Clause shall be payable by the
Tenant to the Landlord within fourteen (14) days of demand.




7.    INDEMNIFICATION AGAINST ALL OTHER LOSSES AND DAMAGES


Without prejudice to the Landlord's rights under Section 28(4) of the Civil Law
Act (Chapter 43 of Singapore), and/or any of the Clauses provided herein, the
Tenant will reimburse or indemnify the Landlord against all other losses and
damages suffered by the Landlord as a result of the Tenant's breach or
non-observance of any of the terms in this Lease, save where the same has arisen
as a result of the gross negligence or wilful default of the Landlord, and/or,
save as provided in Clause 6, the Tenant's holding over of the Premises after
the expiration of the Term hereby created.




8.    LANDLORD'S COVENANTS


The Landlord hereby agrees with the Tenant as follows:






--------------------------------------------------------------------------------

Exhibit 10.1

8.1
Quiet enjoyment



That the Tenant duly paying the monthly Rent and monthly Service Charge hereby
reserved and observing and performing the several provisions and stipulations on
the Tenant's part hereinbefore contained the Tenant shall peaceably hold and
enjoy the Premises during the Term without any disturbance by the Landlord or
any person lawfully claiming under or in trust for the Landlord.


8.2
Destruction



In the event of the Premises or any part thereof at anytime during the term
hereby created being so damaged or destroyed by fire act of God or other cause
beyond the control of the Landlord as to render the Premises unfit for use or
access thereto impossible then (except where such fire has been caused by the
default or negligence of the Tenant or the Tenant's servants or agents) the Rent
and Service Charge hereby reserved or a fair proportion thereof according to the
nature and extent of the damage sustained shall be suspended until the Premises
shall again be rendered fit for occupation and use or until access thereto may
be obtained as the case may be.


If the unfitness of the Premises or inaccessibility thereto as aforesaid shall
continue for a period of more than sixty (60) days, either the Landlord or the
Tenant shall be at liberty by notice in writing to determine the Term hereby
created and upon such notice being given the Term hereby granted shall
absolutely cease and determine but without prejudice to any right of action of
the Landlord or the Tenant in respect of any antecedent breach of this Lease by
the Tenant or the Landlord as the case may be. Notwithstanding anything herein
contained the Landlord shall not be bound to rebuild or reinstate the Premises
or any part thereof unless the Landlord shall in its discretion think fit. Upon
such termination, the Tenant must (if still in occupation) vacate the Premises
without having to reinstate the Premises in accordance with Clause 5.35.


8.3
Fire insurance



At all times throughout the Term hereby created to insure the Building
(excluding the fixtures and fittings of the Tenant) against loss or damage by
fire.


8.4
Repair



To keep in proper state of repair and condition:


(a)
the structure and roof and the main drains and pipes; and



(b)
the mechanical and electrical services and other services, amenities and
facilities in the Building provided by the Landlord from time to time to serve
the Premises in the Building or for common use or benefit of all occupiers of
the Building.



8.5
Services



So far as practicable and subject always to Clause 9.7(g) to provide and pay
for:


(a)
(where there are lift(s) in the Building) the lift services during the hours
specified in Item 12 of the Third Schedule and as further provided in Clause
9.13B;



(b)
air-conditioning in the Premises during the hours specified in Item 13 of the
Third Schedule PROVIDED ALWAYS that the Landlord shall at the request of the
Tenant and at the Tenant's costs and expense extend such services beyond the
specified hours subject always to Clause 5.2;



(c)
air-conditioning services in such parts of the Common Area as the Landlord deems
fit and such other relevant services provided by the Landlord in the Building
PROVIDED ALWAYS that the Landlord may not extend the provision of the
air-conditioning services beyond the usual operating hours in such parts of the
Common Area due to repairs, maintenance works or any other reasons beyond the
Landlord’s control in which case, the Landlord shall inform the Tenant
accordingly;







--------------------------------------------------------------------------------

Exhibit 10.1

(d)
electricity and water as are necessary for the lighting of the passages
corridors lavatories and other parts of the Building used by the Tenant in
common with others; and



(e)
the services set out in the Fifth Schedule.



8.6
Land Rent and Property Tax



To pay the land rent payable to JTC in respect of the Land and subject always to
Clause 5.3 to pay all property tax imposed upon or in respect of the Premises.




8.7
Other Services



That the Landlord may at the Tenant's request agree (but shall not be obliged)
to provide such services in relation to the Premises from time to time as the
Tenant may require, subject to the payment of such fees as the Landlord may
impose.


8.8
Licence for reception area



(a)
The Landlord shall grant the Tenant a licence (the "Licence") to use such area
at the ground floor main lobby of the Building with an estimated area of
approximately 560 square feet as shown delineated in red in the plan attached
hereto and marked "Appendix 5" for the purpose of identification (the "Licensed
Area") for the duration of the Term, free of any licence fee or service charge.



(b)
The Licensed Area shall be used as the Tenant’s reception area and the Tenant
shall be allowed to set up their reception or concierge counter at the Licensed
Area.



(c)
The design of the Licensed Area shall be subject to the approval of the
Landlord, which approval shall not be unreasonably withheld.



(d)
The Tenant may install a signage within the Licensed Area and the exact location
and design of the signage shall be subject to the approval of the Landlord,
which approval shall not be unreasonably withheld.



(e)
The Tenant shall bear the costs of fitting out the Licensed Area and the
installation of the signage.



(f)
The Landlord shall not, and shall not permit or suffer any other person to,
erect or place any other concierge or reception counter or desk at the ground
floor main lobby of the Building for the duration of the Term, save for the
erection or placing of any counter or desk on a temporary basis subject to the
prior written approval of the Tenant (which approval shall not be unreasonably
withheld).



(g)
At the expiry or sooner determination of the Term (unless renewed) or in the
event of termination of the Licence, the Tenant must at its own cost and expense
yield up the Licensed Area to the Landlord together with the fixtures and
fittings therein in the state and condition as at the date the Tenant commences
occupation of the Licensed Area and shall comply with the provisions of Clause
5.35.



(h)
The use of the Licensed Area shall be subject to the same covenants and
conditions of this Lease (to the extent applicable to a licence and in so far as
such covenants and conditions are not inconsistent with the provisions of this
Clause 8.8.



(i)
The Tenant has a personal right of occupation in respect of the Licensed Area on
the terms specified in this Lease and has no interest in the land on which the
Licensed Area is situated. The licence of the Licensed Area contained in this
Lease shall not create a tenancy. The legal right to possession and control over
the Licensed Area remains vested in the Landlord throughout the Term of the
licence in respect of the Licensed Area.



(j)
Nothing in this clause shall prevent or restrict the Landlord from displaying a
tenants’ directory board within the Licensed Area. The size and design of such
directory board shall be subject to the Tenant’s consent, which shall not be
unreasonably withheld.





--------------------------------------------------------------------------------

Exhibit 10.1



9.    GENERAL PROVISIONS


Provided always that it is hereby agreed and declared as follows:


9.1
Interest



Without prejudice to the Landlord's rights reserved under Clause 9.2 hereinafter
appearing the Landlord will charge interest at the rate of one per cent (1%) per
month after as well as before any judgement is obtained calculated on a daily
basis computed from the due date for the payment of all monies due under this
Lease up to (but excluding the actual date of payment) if the said monies remain
unpaid for fourteen (14) days after its due date (whether formally demanded or
not).


9.2
Re-entry



(a)
If the Rent or Service Charge or any other monies hereby reserved or any part
thereof shall at any time be unpaid for ten (10) days after becoming payable
(whether formally demanded or not) or if any stipulation on the Tenant's part
herein contained shall not be performed or observed and the Tenant has not
remedied such breach within fourteen (14) days after receiving the Landlord’s
written notice to that effect (or such longer period as the Landlord may
reasonably stipulate having regard to the nature and extent of the breach) or if
the Tenant makes any assignment for the benefit of his creditors for a
composition in satisfaction of his debts or if being a company makes any
arrangement with its creditors for liquidation of its debts by composition or
otherwise or if it shall go into liquidation (except for the purpose of
amalgamation or reconstruction) or if a receiver shall be appointed then and in
anyone of the said cases it shall be lawful for the Landlord at any time
thereafter to re-enter the Premises or any part thereof in the name of the whole
and thereupon this tenancy shall absolutely cease and determine but without
prejudice to the right of action of the Landlord in respect of any antecedent
breach of the Tenant's stipulations herein contained.



(b)
If the Rent or Service Charge or any other monies hereby reserved or any part
thereof shall at any time be unpaid after becoming payable (whether formally
demanded or not), the Landlord shall have the right to distrain in the manner
provided by the Distress Act (Chapter 84 of Singapore). For the avoidance of
doubt, for the purposes of distress herein, the Service Charge and all other
monies payable herein by the Tenant (including but not limited to utilities
charges, legal costs and expenses and car park charges) shall be treated as part
of the rent distrained.



9.3
Removal of goods



(a)
Upon the Landlord becoming entitled to re-enter the Premises pursuant to any
provision of this Lease, any goods and/or fittings (which expression where
hereinafter used in this Clause (a) shall include personal property of every
description) found in the Premises after re-entry shall be deemed to be
abandoned by the Tenant and the Landlord upon entering into possession of the
Premises may sell, retain or dispose of the same at such time or times and at
such price or prices as the Landlord shall think fit and without prejudice to
the other rights and remedies of the Landlord, the Landlord shall after payment
out of the proceeds of sale the costs and expenses connected with the said sale
apply the net proceeds of sale towards payment of all arrears of rent and the
interest thereon and all other sums of money due and payable by the Tenant to
the Landlord under this Lease and the balance (if any) shall be paid over to the
Tenant.



(b)
Notwithstanding anything herein contained, if this Lease shall come to an end
whether by effluxion of time or otherwise and the Tenant shall fail to remove
all his goods (which expression where hereinafter used shall include personal
property of every description) from the Premises forthwith or if the Tenant
shall abandon the Premises and the Tenant shall be deemed to have abandoned the
Premises and terminated this Lease unilaterally if the Tenant without the
consent of the Landlord fails to open the Premises for business for a continuous
period of thirty (30) days then and in any of the said cases it shall be lawful
for the Landlord to sell or otherwise dispose of the goods of the Tenant in the
Premises at such time or times and at such price or prices as the Landlord shall
think fit and without prejudice to the other rights and remedies of the
Landlord, the Landlord shall after payment out of the proceeds of sale the costs
and expenses connected with the said sale apply the net proceeds of sale towards





--------------------------------------------------------------------------------

Exhibit 10.1

payment of all arrears of rent and the interest thereon and all other sums of
money due and payable by the Tenant to the Landlord under this Lease and the
balance (if any) shall be paid over to the Tenant.


(c)
The Tenant shall indemnify the Landlord against any and all liability incurred
by the Landlord to any third party whose property shall have been sold or
disposed of by the Landlord in the bona fide belief (which shall be presumed
unless the contrary be proved) that such property belonged to the Tenant and was
liable to be dealt with as such pursuant to this Clause (c).



(d)
For the avoidance of doubts, it is hereby expressly declared that the provisions
of Clauses 9.3(a) and 9.3(b) above are in addition and without prejudice to the
Landlord's rights under the Distress Act.



9.4
Amendment of rules and regulations



The Landlord shall have the right at any time and from time to time to make, add
to, amend, cancel or suspend such rules and regulations in respect of the
Building as in the judgment of the Landlord may from time to time be required
for the management, safety, care and/or cleanliness of the Building and the
Building and/or for the preservation of good order therein and/or the
convenience of tenants and all such rules and regulations shall bind the Tenant
upon and from the date on which notice in writing thereof is given by the
Landlord to the Tenant. Where there is a conflict between the provisions of this
Agreement and the provisions of such rules and regulations the provisions of
this Agreement shall prevail.


9.5
No enforcement of other covenants



Nothing herein contained shall confer on the Tenant any right to enforce any
covenant or agreement relating to other portions of the Building and/or the
Building demised by the Landlord or limit or affect the right of the Landlord in
respect of any such other premises to deal with the same. The Landlord reserves
the right to impose and/or vary such terms and conditions in respect thereof in
any manner as the Landlord may think fit.


9.6
No liability



Notwithstanding anything herein contained the Landlord shall be under no
liability either to the Tenant or the Tenant's Occupiers or to others who may be
permitted to enter or use the Building or any part thereof for accidents
happening or injuries sustained or for loss of or damage to property goods or
chattels in the Building or in any part thereof whether arising from the
negligence or otherwise of the Landlord or that of any servant or agent of the
Landlord Provided that the provisions of this Clause shall not apply in the
event of any loss or damage arising from the wilful default or gross negligence
of the Landlord, its employee, agent or independent contractor.


9.7
No claims



Notwithstanding anything herein contained the Landlord shall not be liable to
the Tenant, its agents, servants, invitees or licensees nor shall the Tenant
have any claim against the Landlord in respect of:


(a)
any interruption in any of the services hereinbefore mentioned by reason of
necessary repair or maintenance of any installations or apparatus or damage
thereto or destruction thereof by fire, water, riot, act of God or other cause
beyond the Landlord's control or by reason of mechanical or other defect or
breakdown or other inclement conditions or shortage of manpower, fuel,
materials, electricity or water or by reason of labour disputes;



(b)
any act, omission, default, misconduct or negligence of any porter, attendant or
other servant or employee, independent contractor or agent of the Landlord in or
about the performance or purported performance of any duty relating to the
provision of the said services or any of them;



(c)
any damage, injury or loss arising out of explosion, falling plaster, escape of
water or leakage of or defect in the piping, wiring and/or sprinkler system in
the Building and/or the structure of the Building and/or any defect in the
Building and/or any of the same arising in respect of the Building;



(d)
any damage, injury or loss due to any accident or circumstances whatsoever
occurring or any works whatsoever (and however extensive) being carried out at
the Premises, the Building or any part thereof





--------------------------------------------------------------------------------

Exhibit 10.1

or arising out of any defect or flaw whatsoever in or non-performance of any of
the equipment, products, systems and processes utilised by the Landlord
(including without limitation all hardware, software and networks);


(e)
any damage, injury or loss caused by other tenants, occupants or any independent
contractor or any persons whatsoever or from any occurrence or works at any
other premises or within the Premises, the Building or any part thereof;



(f)
any nuisance, interference, obstruction, disturbance or other inconvenience or
any loss of business caused by any works carried out, whether by the Landlord or
otherwise, on or in respect of the Premises, the Building or any part thereof;



(g)
any loss of life, personal injury and/or damage to property arising from or out
of anything else done in connection with the Premises; and



(h)
any loss or damage to the Premises or any property herein caused directly or
indirectly by the main contractor or by any other contractor or any attendant,
servant or employee of the Landlord in or about the performance or purported
performance of any duty relating to the Premises.



Provided that the provisions of this Clause shall not apply in the event of any
loss or damage arising from the wilful default or gross negligence of the
Landlord, its employee, agent or independent contractor.


9.8
Vicarious liability



No architect, engineer or other consultant or contractor of any kind (including
without limitation any contractors providing cleaning and waste removal
services} approved, nominated or appointed by the Landlord or the Tenant for any
purpose related to this Agreement or the Premises shall in any way be deemed to
be the agent or employee of the Landlord, and the Landlord shall not in any way
be liable nor responsible for any act, omission, default, misconduct or
negligence of such architect, engineer, consultant or contractor.


9.9
Alterations to the Building



The Landlord shall be at liberty at any time and from time to time and in any
manner whatsoever to improve, extend, amend, alter, renovate and/or refurbish
the the Building (excluding the Premises) and/or the Common Area Provided that
any works which the Landlord carries out under this Clause shall not result in a
breach of the Key Parameters, or any of them. Without limiting the generality of
the foregoing, the Landlord may increase the total lettable floor area of the
Building and/or the Building in any manner whatsoever notwithstanding that by so
doing, the access of light or air to the Premises or any liberties, easement,
right or advantage belonging to the Tenant may thereby be diminished or
interfered with or prejudicially affected (but not so as to interfere
unreasonably with the Tenant's use and enjoyment of the Premises) and for the
purposes of this sub-clause or any purposes whatsoever, the Landlord and its
duly authorised agents with or without workmen may at all reasonable times enter
upon the Premises by prior appointment, the Common Area and/or any part of the
Building to do such works, acts and things as the Landlord may deem necessary.


9.10
Change of name



(a)
The Landlord agrees that, subject to the Landlord's prior written approval as to
the name (which approval shall not be unreasonably withheld) and the Tenant
occupying at least 166,200 square feet of the net lettable area of the Building,
the Tenant shall have the right, for the duration of the Term to:



(i)
name the Building; and



(ii)
change the name of the Building,







--------------------------------------------------------------------------------

Exhibit 10.1

Provided Always that the Tenant's naming rights to the Building shall lapse one
(1) month prior to the expiry of the term then in force in the event that the
Tenant does not renew (I) the initial Term granted for the first ten years or
(II) the term after expiry of the second ten years, as the case may be,
whereupon the Landlord shall, subject to Clause 9.10(d), have naming rights to
the Building.
 
(b)
The Landlord shall not be entitled to any naming rights to the Building during
the Term (save as provided in Clause 9.10(a)) nor shall the Landlord be
entitled, save as provided in Clause 5.20(b), to put up any monument, signs,
advertisements, notices or banners at the Property during the Term.



(c)
Where the Tenant requires a change of the name of the Building, the Landlord
shall endorse on any application, notice or other document that may be necessary
by the Tenant to be filed with the relevant authority to facilitate any such
change in the name of the Building. The Landlord shall return to the Tenant the
relevant application, notice or other document duly endorsed by it within
fourteen (14) days of the Tenant’s delivery of the same to the Landlord for
endorsement.



(d)
At the expiration or sooner determination of the Term, the Landlord shall, at
the Tenant’s request or if the Tenant has not on its own accord done so, within
fourteen (14) days after such date of expiration or earlier determination of the
Term, at the Tenant’s cost and expense, apply to the relevant authority for the
cessation of the use of such name as may be used as the name of the Building as
at such expiration or sooner determination of the Term and in this connection,
the Landlord hereby undertakes not to use the Tenant's name as the name of the
Building at any time thereafter.



9.11
CSC



Without prejudice to the generality of Clause 9.9 above, if at any time after
the delivery of the Premises to the Tenant but before the issue of the CSC (or
its equivalent) in respect of the Building, any governmental, statutory or other
competent authority having jurisdiction over or in respect of the Premises or
the user thereof requests, requires, notifies or orders any alterations,
additions, conversions, improvements or other works to be made/carried out to
the Premises, the Tenant shall at all times permit the Landlord and its workmen
and agents to enter upon the Premises for the purpose of making or carrying out
any such alterations, additions, conversions, improvements or other works. The
Tenant shall, if so requested by the Landlord, remove such of the Tenant's
installations, machinery, furniture, fixtures or articles as the Landlord may
specify in order to facilitate or enable the Landlord and its workmen and agents
to carry out the necessary works.


9.12
Tenant not to jeopardise CSC



In the event that the issue of the CSC for the Building is rejected or otherwise
withheld or delayed as a result of any modification, alteration or addition or
any installation carried out or caused to be carried out by the Tenant without
the prior written consent of the Landlord or as a result of any act, default or
omission on the part of the Tenant, the Landlord may by notice in writing
require the Tenant to rectify the same within a period of fourteen (14) days. If
the Tenant fails to rectify the same within the said period of fourteen (14)
days, the Landlord, its workmen and/or agents shall be entitled to enter upon
the Premises and carry out such works as may be necessary to comply with the
requirements of the competent authorities. The cost of such works and any losses
or damages suffered by the Landlord consequent upon the rejection, withholding
or delay (as the case may be) of the CSC as aforesaid shall be a debt due by the
Tenant and recoverable forthwith.


9.13
Car parks



(a)
Subject to Clause 9.13(b),



(i)
The Landlord shall provide to the Tenant 150 car park lots at the Premises
during the Term (the "Allocated Car Park Lots") free of charge for the use of
the Allocated Car Park Lots.



(ii)
The Tenant shall have a one-time first right of refusal in respect of the
allocation of the 151st to 190th car park lots at the rate of S$90 per lot per
month. Any further request for car park lots is subject to availability on a
first-come-first-served basis at the same rate of S$90 per lot per month.







--------------------------------------------------------------------------------

Exhibit 10.1

(b)
In the event of any surrender of the Premises under Clause 9.17 such that the
Tenant occupies less than 166,200 square feet of the net lettable area of the
Building, the Tenant’s entitlement under Clause 9.13(a) shall be revoked
entirely and the Landlord will allocate one car park lot for every intergral
multiple of 1,200 square feet of the net lettable area of the Building occupied
by the Tenant after the surrender subject to payment for the car park lots at
the rate under Clause 9.13(a)(ii).



9.13A
Designated Loading Docks



The Landlord shall for the duration of the Term provide the Designated Loading
Docks for use by the Tenant and all persons authorised by the Tenant, free of
charge. Where any of the Designated Loading Docks is not in use, any occupier in
the Building may use the same provided always that when the Tenant or persons
authorised by the Tenant wishes to use the Designated Loading Docks and notifies
the Landlord accordingly, the Landlord shall take appropriate steps to clear
such occupier from the Designated Loading Docks, in order to facilitate the use
of the same by the Tenant or other person(s) authorised by the Tenant .
 
9.13B
Lift/Cargo Lift



Subject to the Landlord’s right to cease the operation of the lifts for repairs
and maintenance works and provided that the Tenant occupies at least 166,200
square feet of the net lettable area of the Building, the Landlord shall for the
duration of the Term, provide to the Tenant for exclusive use by the Tenant and
all persons authorised by the Tenant free of charge, two (2) cargo lifts at the
Building as shown delineated in red in the plan attached hereto and marked
Appendix 6 for the purpose of identification. The operating hours for the cargo
lifts are as follows:


(a)
one (1) of the two (2) cargo lifts designated for the Tenant's use and one (1)
of the other two (2) cargo lifts for common use by all tenants of the Building
shall operate for twenty-four (24) hours from Mondays to Sundays (gazetted
public holidays included); and



(b)
the other cargo lift designated for the Tenant's use and the other common cargo
lift shall operate from 6.00 a.m. to 12.00 midnight from Mondays to Sundays
(gazetted public holidays included).



The Landlord shall for the duration of the Term provide the use of all four (4)
passenger lifts at the following operating hours:


(i)
two (2) passenger lifts located at the rear lobby shall operate for twenty-four
(24) hours from Mondays to Sundays (gazetted public holidays included); and



(ii)
two (2) passenger lifts located at the front lobby shall operate from 6.00 a.m.
to 12.00 a.m. from Mondays to Fridays and from 6.00 a.m. to 1.00 p.m. on
Saturdays (Sundays and gazetted public holidays excluded).



9.14
Option to Renew



Option Terms


The Tenant shall be entitled to two options to renew the Lease Agreement,
subject to JTC’s consent:






--------------------------------------------------------------------------------

Exhibit 10.1

Each renewal lease term shall be called an "Option Term" and each Option Term
shall be for the following periods:


(a)
First Option Term
Ten (10) years commencing on the day after expiry of the Term.
(b)
Second Option Term
(i) In the event the Landlord’s leasehold estate in the Land under the Head
Lease is extended, ten (10) years; and


(ii) In the event the Landlord’s leasehold estate in the Land under the Head
Lease is not extended, such period equivalent to the remainder of the Landlord’s
leasehold estate in the Land, less one day or such other term as may be agreed
between the Landlord and the Tenant,


commencing on the day after expiry of the First Option Term.



(collectively, the "Option to Renew").


Terms of the Renewed Leases


The lease for each Option Term shall contain the same terms and conditions as
this Agreement save for the provisions in this Agreement in relation to the
Partial Surrender Rights (Clause 9.17) and Reserved Premises Option (Clause
9.18A) which shall be omitted for both the First Option Term and the Second
Option Term, and the following: :


(a)
this Clause 9.14, which shall be incorporated in the lease relating to the First
Option Term, with the necessary variations or modifications made thereto, to set
out the option granted to the Tenant for the Second Option Term;



(b)
this Clause 9.14, which shall be omitted entirely from the lease relating to the
Second Option Term;



(c)
the Rent and Service Charge in respect of the Premises which shall be revised
and determined in the manner provided in the Sixth Schedule hereto; and



(d)
in its application to the First Option Term, the provisions of Clause 9.16 shall
apply, save that the period of seventy-two (72) months therein shall be varied
to sixty (60) months and in its application to the Second Option Term, the
provisions of Clause 9.16 shall apply, save that the period of seventy-two (72)
months therein shall be varied to sixty (60) months.



Exercise of Option to Renew


To exercise its Option to Renew in respect of the First Option Term or the
Second Option Term (as the case may be), the Tenant shall give written notice to
the Landlord of its intention to exercise such Option to Renew, such notice to
be given not less than eighteen (18) months prior to expiration of the Tenant’s
lease agreement then in force Provided Always that:


(a)
the Option to Renew for the First Option Term shall be in respect of (i) the
area of 166,200 square feet of NLA let to the Tenant at the Lease Commencement
Date (the "Initial Premises") or (ii) all premises then leased by the Tenant
when such notice to renew is given to the Landlord (the "FOT Premises"), which
includes the Premises, the RFR Premises (if any), the Reserved Premises (if any)
and excluding any Surrender Premises (as the case may be);

    




--------------------------------------------------------------------------------

Exhibit 10.1

(b)
the Tenant shall have taken a lease of an area of not less than 219,293 square
feet of the net lettable area of the Building by the last day of the 81st month
from the Lease Commencement Date , before the Tenant may exercise the right to
lease the Year 10 Premises; and



(c)
the Option to Renew for the Second Option Term shall be in respect of all
premises then leased by the Tenant when such notice to renew is given to the
Landlord (the "SOT Premises"), which includes the Premises, the RFR Premises,
the Reserved Premises and excluding any Surrender Premises (as the case may be).





9.15
Offer to Purchase



Subject to JTC's right of first refusal pursuant to Clause 6.3(a) of the JTC
Letter of Offer, after the expiry of three (3) years from the Lease Commencement
Date and provided that the Tenant occupies at least 166,200 square feet of the
net lettable area of the Building:


(a)
The Tenant may approach the Landlord to offer to purchase the Property subject
to terms and conditions to be agreed between the Landlord and the Tenant at the
point of offer (the "Offer to Purchase").



(b)
In the event that the Landlord wishes to sell the Property or receives from a
third party any offer to purchase the Property which the Landlord intends to
accept, the Landlord shall issue a written notice to the Tenant to that effect,
and in the latter case, setting out material details of the offer. If the Tenant
notifies the Landlord that it does not wish to purchase the Property within
fourteen (14) days or such other period as may be mutually agreed by the
Landlord and the Tenant) from the date of the Tenant’s receipt of the written
notice or if the Tenant does not enter into a binding commitment for the
purchase of the Property within fourteen (14) days or such other period as may
be mutually agreed by the Landlord and the Tenant from the date of the Tenant's
receipt of the written notice, the Landlord shall be entitled to dispose of its
interest in the Property to a third party on substantially the same terms and
conditions as those offered to the Tenant. If completion of the disposal of the
Property does not occur within eighteen (18) months from the date of the
Landlord’s written notice referred to in this Clause 9.15(b), any proposal to
dispose of the Property or to accept any offer to purchase in respect of the
same after the aforesaid eighteen (18) month period shall then remain subject to
the right of first refusal under this Clause 9.15(b).



(c)
Clause 9.15 is personal to the Landlord and the Tenant and save for assignees
which are the Tenant's related corporations, will not enure to the benefit of
any other party having or acquiring an interest in the Premises from the Tenant,
including the permitted assignees or Sub-Tenant of the Tenant.



9.16
Option to Terminate



The Tenant shall have the right to terminate the Lease Agreement after the
expiry of seventy-two (72) months from the Lease Commencement Date without being
liable for any penalty, fee (save for any administration fee payable) or
compensation whatsoever, by serving on the Landlord not less than twelve (12)
months’ prior written notice of its intention to terminate, such notice not to
be served before seventy-two (72) months from the Lease Commencement Date, with
the intention that the effective date of termination would fall after the expiry
of eighty-four (84) months from the Lease Commencement Date (the "Option to
Terminate").


9.17
Partial Surrender Rights



(a)
Subject to JTC’s consent and to JTC’s conditions (if any) imposed in respect of
such partial surrender, the Tenant shall, after the expiry of forty-eight (48)
months from the Lease Commencement Date, have the option to surrender from time
to time such premises leased by it under or pursuant to this Agreement
(including, where applicable, the RFR Premises and the Reserved Premises) so
long as it continues to occupy at least 166,200 square feet of the net lettable
area of the Building after each surrender without being liable for any penalty,
fee (save for any administration fee payable) or compensation whatsoever to the
Landlord (the "Partial Surrender Rights") Provided that such partial surrender
of the Premises shall be on the following terms and conditions:







--------------------------------------------------------------------------------

Exhibit 10.1

(i)
the Tenant shall give the Landlord not less than twelve (12) months’ prior
written notice of its intention to surrender, such notice not to be served
before the expiry of forty-eight (48) months from the Lease Commencement Date,
with the intent that the effective date of surrender would fall after the expiry
of sixty (60) months from the Lease Commencement Date;



(ii)
the size, location, configuration and layout of the part of the Premises to be
surrendered shall be subject to the Landlord’s approval and to the surrendered
space being contiguous and deemed marketable by the Landlord for leasing to any
other party at the time of its surrender and which has reasonable access to
Common Facilities and over the Common Areas;



(iii)
the Tenant shall bear the costs of (a) any necessary reconfiguration to create
new access ways, corridors, partitions and party walls resulting from such
surrender and (b) the preparation and finalisation of all necessary surrender
documents to effect the surrender (excluding the Landlord’s legal fees) and
stamp duty payable thereon (if any);



(iv)
with effect from (and including) the first partial surrender of the relevant
Surrender Premises, the term "Premises" wherever it appears in this Lease
Agreement shall refer (where the context so admits) to the Balance Premises
remaining after each instance of surrender by the Tenant of part of the
Premises;



(v)
the Tenant shall pay:



(i)
the monthly rent for the Balance Premises on the net lettable floor area of the
Balance Premises calculated at the rate of Rent then applicable; and



(ii)
the monthly service charge for the Balance Premises on the net lettable floor
area of the Balance Premises calculated at the rate of Service Charge then
applicable; and



(vi)
the amount of security deposit held under this Agreement shall be adjusted (each
an "Adjusted Security Deposit Amount") to an amount equivalent to ten (10)
months’ of the monthly rent and service charge for the Balance Premises. Within
thirty (30) days after the effective date of surrender of the Surrender
Premises, the Landlord shall return to the Tenant the bank guarantee(s) held by
the Landlord in exchange for a bank guarantee for an amount equivalent to the
Adjusted Security Deposit Amount.



(b)
Subject to Clause 9.19B, the Landlord may lease the Surrender Premises to any
third party. For the purpose of this Clause (q),



"Balance Premises" means the premises in the Building remaining leased by the
Tenant at the relevant time after each surrender of the Surrender Premises; and


"Surrender Premises" means the relevant premises (where applicable) in the
Building surrendered by the Tenant to the Landlord from time to time pursuant to
this Clause 9.17.


9.18
Right of First Refusal



(a)
For the purposes of this Clause, the following words have the following
meanings:



(i)
"RFR Premises" means the space available for rent in the Building from time to
time (including for the avoidance of doubt, any Surrender Premises which is
available for rent after eighteen (18) months from the date of surrender of the
relevant premises);



(ii)
"Landlord’s Offer" means the offer made by the Landlord to the Tenant for lease
of the RFR Premises at the prevailing market rent but otherwise on the same
terms and conditions as are contained in this Agreement ; and



(iii)
"Tenant’s Notice" means the notice given by the Tenant to the Landlord accepting
the Landlord’s Offer.







--------------------------------------------------------------------------------

Exhibit 10.1

(b)
Subject as provided in this Clause, after the expiry of eighteen (18) months
from the Lease Commencement Date, if the RFR Premises becomes available for
lease for a term during the Term, the Landlord shall and for as long as the
Tenant is occupying at least 166,200 square feet of the net lettable area of the
Building, give the Landlord’s Offer to the Tenant first before the Landlord can
offer that RFR Premises for lease to any other party (the "Right of First
Refusal"). The Landlord’s offer shall be for a lease of the RFR Premises then
available, at a rent and service charge which are the prevailing market rates
for the RFR Premises but otherwise on the same terms and conditions as contained
in this Agreement. If the Tenant:



(i)
wishes to lease the whole of that RFR Premises (and not part of it), the Tenant
must give the Tenant’s Notice to the Landlord within fourteen (14) days (time
being of the essence) from the date of the Landlord’s Offer; or



(ii)
does not give the Tenant’s Notice to the Landlord before expiry of the fourteen
(14) day period referred to in Clause 9.18(b)(i) then the Tenant shall in such
instance be deemed to have rejected the Landlord’s Offerfor lease of the whole
of that RFR Premises (and not part of it) and the Tenant’s rights under this
Clause 9.18(b)(ii) will not be exercisable by the Tenant for a period of twelve
(12) months from the date of that Landlord's Offer. The Landlord may then offer
to lease the whole or any part of that RFR Premises to any other party at a rent
and on terms determined by the Landlord and shall be under no further obligation
to offer to lease the RFR Premises (or any part thereof) to the Tenant until
after the expiry of twelve (12) months from the date of that Landlord's Offer if
the RFR Premises (or any part thereof) remain available for lease.



(c)
The Landlord is entitled to give first priority to any existing tenant of the
RFR Premises to extend or renew its lease over such relevant RFR Premises leased
from the Landlord pursuant to an option to renew whether granted to such tenant
at the commencement of its term or upon a renewal of that term.



(d)
The right to lease the RFR Premises will absolutely lapse and will not be
exercisable by the Tenant during the Term if the Tenant occupies less than
166,200 square feet of the the net lettable area of the Building.



(e)
If the Tenant has fully complied with the provisions of this Clause, the
Landlord must grant and the Tenant must accept a lease of the RFR Premises on
the terms set out in the Landlord’s Offer.



(f)
The lease document for the RFR Premises will be prepared by the Landlord at the
Tenant’s cost and must be signed by the Tenant within fourteen (14) days of
receipt.



9.18A    Reserved Premises Option


(a)
For the purposes of this Clause, the following words have the following
meanings:



(i)
"Reserved Premises 1" means such rentable space at the first storey of the
Building with an area of approximately 11,054 square feet as reserved by the
Landlord within the area shown delineated in red in the plans attached as
Appendix 8



(ii)
"Reserved Premises 2" means such rentable space at the fourth storey of the
Building with an approximate area of 42,323 square feet as reserved by the
Landlord, within the area shown delineated in pink in the plan attached as
Appendix 8;



(iii)
"Reserved Premises" means both Reserved Premises 1 and Reserved Premises 2 or
either one of Reserved Premises 1 or Reserved Premises 2, as the case may be;



(iv)
"Landlord’s Reserved Premises 1 Offer" means the offer by the Landlord to the
Tenant of the lease of the Year 7 Premises at prevailing market rent but
otherwise on the same terms and conditions as are contained in this Agreement ;
and







--------------------------------------------------------------------------------

Exhibit 10.1

(v)
"Tenant’s Reserved Premises 1 Notice" means the notice given by the Tenant to
the Landlord accepting the Landlord’s Reserved Premises 1 Offer for the Year 7
Premises.



(iv)
"Landlord’s Reserved Premises 2 Offer" means the offer by the Landlord to the
Tenant of the lease of the Year 10 Reserved Premises at prevailing market rent
but otherwise on the same terms and conditions as are contained in this
Agreement;



(vi)
"Tenant’s Reserved Premises 2 Notice" means the notice given by the Tenant to
the Landlord accepting the Landlord’s Reserved Premises 2 Offer for the Year 10
Premises.



(vii)
"RP1 Acceptance Deadline" means the last day of the 66th month from the Lease
Commencement Date;



(viii)
"Reserved Premises 1 Notification Deadline" means the last day of the 60th month
from the Lease Commencement Date;



(ix)
"Reserved Premises 2 Notification Period" means the period commencing from the
last day of the 84th month from the Lease Commencement Date and expiring on the
last day of the 96th month from the Lease Commencement Date;



(v)
"RP2 Acceptance Deadline" means the last day of the 102nd month from the Lease
Commencement Date;



(x)
"Year 7 Premises Commencement Period" means the period commencing on the first
day of the 70th month from the Lease Commencement Date, and expiring on the
first day of the 82nd month from the Lease Commencement Date;



(xi)
“Year 10 Premises” means the balance of the 31,850 square feet of the Reserved
Premises 2 as shown in the plan attached as Appendix 8 and not let to the Tenant
as part of the Year 7 Premises



(xii)
"Year 10 Premises Commencement Period" means the period commencing on the first
day of the 106th month from the Lease Commencement Date and expiring on the
first day of the 118th month from the Lease Commencement Date.



(b)
In consideration of the payment by the Tenant to the Landlord of a fee of
S$250,000.00 ("Reserved Premises Option Fee") to be made at the same time as the
payment of the Deposit under Clause 3.1, the Landlord hereby reserves for the
Tenant the Reserved Premises on the following terms and conditions ("Reserved
Premises Option").



(c)
Subject to the Tenant occupying 166,200 square feet or more of the the net
lettable area of the Building of the Building, the Landlord shall:



(i)
notify the Tenant, no later than the Reserved Premises 1 Notification Deadline
of the availability of the Reserved Premises 1 and part of the Reserved Premises
2 (such area on the first storey and selected area on the fourth storey of the
Building (as selected by the Landlord) hereinafter referred to as the "Year 7
Premises"), The Year 7 Premises shall be of an aggregate area of 21,528 square
feet, (subject to an adjustment by the Landlord upwards or downwards of the
aforesaid area on the fourth storey of the Building by 2,153 square feet); and



(ii)
offer to the Tenant for lease at prevailing market rent but otherwise on the
same terms and conditions as are contained in this Agreement, such Year 7
Premises as aforesaid (the "Landlord’s Reserved Premises 1 Offer"), for a term
commencing on a date which falls within the Year 7 Premises Commencement Period
and expiring on the same date as the Term. Such offer shall be in respect of the
whole and not part of the Year 7 Premises.



(d)
If the Tenant wishes to accept the Landlord’s Reserved Premises 1 Offer, the
Tenant must give the Tenant’s Reserved Premises 1 Notice to the Landlord no
later than the RP1 Acceptance Deadline (time being of the essence); If the
Tenant does not give the Tenant’s Reserved Premises 1 Notice to





--------------------------------------------------------------------------------

Exhibit 10.1

the Landlord by the RP1 Acceptance Deadline, the Tenant’s right to lease the
Year 7 Premises under the Reserved Premises 1 Option will absolutely lapse with
respect to the whole of the Reserved Premises 1 and Reserved Premises 2 (and not
part of it) and will not be exercisable by the Tenant during the remainder of
the Term, save that the Tenant’s right of first refusal under Clause 9.18 over
the Reserved Premises 1 and Reserved Premises 2 throughout the Term shall not be
affected in any way and Clause 9.18 shall apply mutatis mutandis to this right
of first refusal. The Landlord may then offer to lease the whole or any part of
the Reserved Premises 1 and Reserved Premises 2 to any other party at a rent and
on terms determined by the Landlord and shall be under no further obligation to
offer to lease the Reserved Premises 2 (or any part thereof) to the Tenant by
the Reserved Premises 2 Notification Deadline without prejudice however to the
Tenant’s right of first refusal over the Reserved Premises 1 and the Reserved
Premises 2 should the Reserved Premises 1 and/or the Reserved Premises 2 become
subsequently available for lease during the remainder of the Term.
(e)
If the Tenant’s Reserved Premises 1 Notice is given to the Landlord by the RP1
Acceptance Deadline as referred to in Clause 9.18A(d), the Landlord shall grant
and the Tenant shall accept a lease of the Year 7 Premises on the terms set out
in the Landlord’s Reserved Premises 1 Offer and the lease document will be
prepared by the Landlord at the Tenant’s cost and must be signed within fourteen
(14) days of receipt.



(f)
Subject to:



(i)
the Tenant having served its notice under Clause 9.14 to exercise its Option to
Renew the Term for the First Option Term; and



(ii)
the Year 7 Premises not having been surrendered at any time prior to the expiry
of the Term,



the Landlord will notify the Tenant, within the Reserved Premises 2 Notification
Period of the availability of the Year 10 Premises (which shall be contiguous to
the part of the Year 7 Premises on the fourth storey of the Building leased to
the Tenant) and so long as the Tenant occupies 217,140 square feet of the net
lettable area of the Building at that time, offer to the Tenant for lease the
Year 10 Premises at the prevailing market rent but otherwise on the same terms
and conditions as are contained in this Agreement, for a term commencing on a
date which falls within the Year 10 Premises Commencement Period and expiring on
the same date as the First Option Term.


(g)
If the Tenant wishes to accept the Landlord’s Reserved Premises 2 Offer, the
Tenant must give the Tenant’s Reserved Premises 2 Notice to the Landlord no
later than the RP2 Acceptance Deadline (time being of the essence). If the
Tenant does not give the Tenant’s Reserved Premises 2 Notice to the Landlord by
the RP2 Acceptance Deadline, the Tenant’s right to lease the Year 10 Premises
under the Reserved Premises Option will absolutely lapse with respect to the
whole of the Reserved Premises 2 (or the balance thereof not let to the Tenant
as part of the Year 7 Premises, as the case may be ) and will not be exercisable
by the Tenant during the remainder of the Term save that the Tenant’s right of
first refusal under Clause 9.18 over the Reserved Premises 2 throughout the Term
shall not be affected in any way and Clause 9.18 shall apply mutatis mutandis to
this right of first refusal. The Landlord may then offer to lease the whole or
any part of the Reserved Premises 2 to any other party at a rent and on terms
determined by the Landlord without prejudice to the Tenant’s right of first
refusal for the Reserved Premises 2 should the Reserved Premises 2 become
subsequently available for lease during the remainder of the Term.



(h)
If the Tenant’s Reserved Premises 2 Notice is given to the Landlord by the RP2
Acceptance Deadline, the Landlord shall grant and the Tenant shall accept a
lease of the Year 10 Premises or such part thereof on the terms set out in the
Landlord’s Reserved Premises 2 Offer and the lease document will be prepared by
the Landlord at the Tenant’s cost and must be signed within fourteen (14) days
of receipt.



(i)
For the avoidance of doubt, (i) this Clause 9.18A shall apply only to the Term
and shall not apply to the First Option Term or the Second Option Term; and (ii)
the availability of the Reserved Premises is subject to such Reserved Premises
or any part thereof not having been already leased by the Tenant pursuant to its
rights under Clause 9.18.







--------------------------------------------------------------------------------

Exhibit 10.1

9.18B
Prohibition Regarding Prohibited Parties



9.18B.1 The Landlord hereby undertakes that for as long as the Tenant occupies
at least 166,200 square feet of the net lettable area of the Building, it will
not:


(a)
grant any lease, licence or other occupation rights in respect of any part of
the Building or any part of the Land to a Prohibited Party;



(b)
grant or permit any signages bearing the name or logo of any Prohibited Party to
be located on any part of the Building or at any part of the Land; and



(c)
allow any part of the Building or any part of the Land, to be sub-leased,
sub-licensed or occupied by any Prohibited Party; or



(d)
sell, assign or otherwise dispose of the Property or any part thereof, to a
Prohibited Party.



9.18B.2 The right in this Clause is personal to the Tenant and (save for
assignees which are the Tenant's related corporations (as defined in the
Companies Act, cap 50 of Singapore) will not enure to the benefit of any other
party having or acquiring an interest in the Premises from the Tenant including
a permitted assignee or Sub-Tenant of the Tenant. Provided Always that the
prohibitions set out in Clause 9.18B.1 above shall not apply to any occupier who
is already occupying space or any party who has accepted an offer to lease space
prior to such occupier or party being notified by the Tenant to the Landlord as
being a Prohibited Party in accordance with Appendix 3.


9.18B.3 The Landlord hereby undertakes that it shall take such appropriate steps
against any occupier of the Other Premises to restrain such occupier from
engaging in any activity that is pollutive or hazardous, or emits noise,
vibration or smell, in each case, excessively.


9.19
Termination



(a)
Notwithstanding the other provisions of this Letter, if the Landlord intends to
redevelop, retrofit, or upgrade the Building, the Landlord shall be entitled to
determine this Lease by giving to the Tenant not less than twenty-four (24)
months' notice in writing to the Tenant to that effect, and upon the expiry of
such notice, the Term shall absolutely cease and determine and the Tenant shall
(if still in occupation) vacate the Premises without compensation from or any
claim whatsoever against the Landlord but such termination shall be without
prejudice to any right of action of either Party against the other in respect of
any antecedent breach of the Lease. Provided always that during the Term such
notice shall not be served before the expiry of ten (10) years of the Term or in
the event of a renewal of this Agreement pursuant to Clause 9.14, before the
expiry of five (5) years of the First Option Term.



(b)
Notwithstanding the other provisions of this Lease, if any notice, order or
gazette notification of intended acquisition or of acquisition is issued, made
or served by the Government or any competent authority acquiring or intending to
acquire     the Property, or such part thereof:



(i)
such that the Property is rendered substantially unfit for the Tenant’s use or
occupation, or



(ii)     such that access to the Property is adversely affected,


the Landlord shall be entitled to determine the Term herein by giving a notice
in writing to the Tenant to that effect and on the date of termination of this
Lease as specified in the said notice, the Term shall absolutely cease and
determine provided always that such date shall not be earlier than the earliest
of:


(A)
the date the Landlord is required to deliver possession of the Property to the
acquiring authority or JTC;



(B)
the date of termination of the Head Lease; or



(C)
such other relevant date as may be imposed by the acquiring authority or JTC;





--------------------------------------------------------------------------------

Exhibit 10.1



and provided further that the Tenant shall vacate the Premises earlier, if
required, to facilitate compliance with the terms of the relevant notice issued
pursuant to the provisions of the Land Acquisition Act (Chapter 152 of
Singapore) for the taking of possession by the competent authority but no
reinstatement works are required to be carried out by the Tenant unless such
reinstatement of the Premises is required to enable the Landlord to comply with
its obligations or any requirements of the competent authority prior to the
taking of possession of the Premises by the competent authority.


9.19A
Termination of Head lease



If the Head Lease is terminated for any reason whatsoever, then upon such
termination and without prejudice to the other terms of this Lease, the Term
shall absolutely cease and terminate without prejudice to any rights and
remedies of either party for any antecedent breach of the terms of this Lease by
the other party, and where termination of the Head Lease does not arise from or
in connection with any wilful default or gross negligence of the Landlord, the
Landlord shall not be liable for any inconvenience, loss, damage, compensation,
costs or expenses whatsoever due to the termination of the Head Lease and the
subsequent termination of this Lease.


9.20
Landlord's Right to Assign



(a)
Subject to Clause 9.18B and subject further to the Tenant’s rights under Clause
9.15, in the event of a sale, transfer or disposal of the Property, the Landlord
shall be entitled to assign all its rights, interest and title under this
Agreement.



(b)
The Tenant hereby expressly acknowledges and undertakes to the Landlord that
where the Landlord, in the event of a sale, transfer or disposal of the
Property, assigns its rights and interest in under or arising out of this Lease
(including the transfer of the Deposit), then subject to the transferee having
undertaken in writing to the Tenant to be bound by all the terms, covenants,
stipulations and conditions of this Agreement on the part of the Landlord to be
observed, performed and complied with (excluding Clause 9.15 and including but
not limited to, the obligation to refund the Deposit and any other sums under
this Agreement to the Tenant in accordance with the provisions of this
Agreement), and subject further to Clause 9.18B and the Tenant’s rights under
Clause 9.15, the Tenant shall be deemed to have consented to such assignment and
shall accept any transferee of the Landlord as its new landlord and shall
release the Landlord from all its obligations under the provisions of this Lease
and in particular the obligation of the Landlord to refund the Deposit and any
other sums pursuant to this Lease. Where required by the Landlord, the Tenant
shall enter into and execute any novation agreement entered into or to be
entered into by the Landlord and its transferee, such agreement to contain the
usual terms found in novation agreements and to be prepared by and at the
expense of the Landlord.



9.21
Taxes



(a)
The rent and other sums payable by the Tenant under this Agreement (hereinafter
collectively called "the Agreed Sum") shall, as between the Landlord and the
Tenant, be exclusive of any applicable goods and services tax, imposition, duty
and levy whatsoever (hereinafter collectively called "Taxes") which may from
time to time be imposed or charged before, on or after the commencement of the
Term (including any subsequent revisions thereto) by any government,
quasi-government, statutory or tax authority on or calculated by reference to
the amount of the Agreed Sum (or any part thereof) and the Tenant shall pay all
such Taxes reimburse the Landlord for the payment of such Taxes, as the case may
be, in such manner and within such period as to comply or enable the Landlord to
comply with any applicable orders or directives of such authorities and the
relevant laws and regulations.



(b)
The rights of the Landlord under this Clause shall be in addition and without
prejudice to any other rights or powers of the Landlord under any applicable
order or directive of the Authorities or any relevant law or regulation, to
recover from the Tenant the amount of such Taxes which may be or is to be paid
or borne by the Landlord.







--------------------------------------------------------------------------------

Exhibit 10.1

(c)
The Tenant shall indemnify and hold harmless the Landlord from any losses,
damages, claims, demands, proceedings, actions, costs, expenses, interests and
penalties suffered or incurred by the landlord arising from any claim, demand,
proceeding or action that may be made or instituted by the Authorities in
respect of such Taxes and resulting from any failure or delay on the part of the
Tenant in the payment and discharge of any such Taxes.



(d)
Without prejudice to Clause 9.21(a), the Tenant shall not be liable for any
income tax that may be levied or imposed on the income of the Landlord



9.22
No warranty



The Tenant shall accept the Premises "as is where is" on the date on which the
Premises are made available to it. Save and except that the Premises are as at
the date of this Agreement approved by JTC for the Permitted Use as set out in
the JTC Letter of Offer, the Landlord does not expressly or impliedly warrant
that the Premises are now or will remain suitable or adequate for all or any of
the purposes of the Tenant and warranties (if any) as to the suitability or
adequacy of the Premises implied by law are hereby expressly negated.


9.23
Payments



Any and all payments made or sent to the Landlord may be applied and/or
appropriated by the Landlord in any order or manner as the Landlord shall in its
absolute discretion deem fit notwithstanding any specific appropriation
instructions or conditions imposed by the Tenant or any other person making
payment on behalf of the Tenant. The Landlord shall not be bound by any
appropriation instructions or conditions imposed by the Tenant by virtue of the
Landlord's acceptance of any payment tendered by or on behalf of the Tenant.


9.24
Severability



If anyone or more of the provisions contained in this Lease shall be deemed
invalid, unlawful or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired.


9.25
Waiver



(a)
No waiver whether express implied or due to an oversight by the Landlord of a
breach default or non-observance or non- performance of provisions in this Lease
contained or implied shall operate as a waiver of any continuing or subsequent
breach of the same or of any other covenant obligation or provision in this
Lease contained or implied nor shall it operate in any manner so as to defeat or
affect in any way the rights of the Landlord in respect of any such continuing
or subsequent breach default or non-observance or non-performance.



(b)
Any time or other indulgence granted by the Landlord's rights under this Lease
shall be without prejudice to and shall not be taken as a waiver of any of the
Landlord's rights under this Lease nor shall it prejudice or in any way limit or
affect any statutory rights powers and remedies from time to time vested in or
exercisable by the Landlord.



(c)
Any consent given by the Landlord shall operate as a consent only for the
particular matter to which it relates and shall in no way operate as a waiver or
release of any of the provisions hereof, nor shall it be construed as dispensing
with the necessity of obtaining the specific written consent of the Landlord in
future, unless expressly so extended.



9.26
Consents and Approvals



In any case where the Landlord's consent or approval is required, such consent
or approval shall be obtained before the act or event to which it applies is
carried out or occurs and shall be effective only when the consent or approval
is given in writing. Such consent or approval may be withheld or given at the
Landlord's absolute discretion or given subject to such terms and conditions as
the Landlord deems fit.






--------------------------------------------------------------------------------

Exhibit 10.1

9.27
Notices



Any notice under this Lease shall be in writing. Any notice to be given
hereunder shall be served on the Landlord by delivering the same personally or
by sending it through prepaid registered post addressed to the Landlord at its
registered office aforesaid or at such other address as the Landlord may from
time to time notify the Tenant in writing and any notice to be served on the
Tenant shall be sufficiently served if served personally or if forwarded by
prepaid registered post to the Premises or at such other address as the Tenant
may from time to time notify the Landlord in writing and any notice sent by post
shall be deemed to be given at the time when in due course of post it would be
delivered at the address to which it is sent.


9.28
Governing law



The validity, construction, interpretation and enforcement of this Lease and any
document or agreement contemplated herein and all rights, remedies, powers,
obligations and liabilities hereunder shall be governed by the laws of the
Republic of Singapore and the parties hereto agree to submit to the nonexclusive
jurisdiction of the courts of Singapore.


9.29
Entire agreement



The Agreement to Develop and Lease sets forth the entire and only agreement and
understanding between the parties hereto and this Agreement and no purported
variation or amendment shall be effective unless made in writing with the mutual
express consent of the parties hereto. The parties hereto declare that no
further or other covenants agreements provisions or terms whether in respect of
the Premises or the Building or the other tenants thereof or otherwise shall be
deemed to be implied herein or to arise between the Parties by way of collateral
or other agreement by reason of any promise representation warranty or
undertaking given or made by either party hereto and the existence of any such
implication or collateral to the other on or prior to the execution hereof or
other agreement is hereby made invalid.


9.30
Lease Agreement to Prevail



All provisions of the Agreement to Develop and Lease shall continue to bind the
Parties as though they are expressly incorporated into this Agreement so long as
they are still relevant and to be observed and performed and are not repeated or
inconsistent with the provisions of this Agreement. If there shall be any
inconsistency between the provisions of this Agreement and the provisions of the
Agreement to Develop and Lease, then the provisions of this Agreement shall
prevail.


9.31
Confidentiality of Information



Both Parties agree to hold all the terms and conditions of this Agreement in
strict confidence and not to disclose the same to any party except to each
Party's respective shareholders, officers and employees who are directly
involved in this Agreement. Notwithstanding the aforesaid, the confidentiality
obligations shall not apply to:


(a)
any information which is already generally known to the public and which is not
released to the public domain in breach of either Party's confidentiality
obligations hereunder;



(b)
any information which is required to be disclosed pursuant to any applicable
laws or to any Authorities or pursuant to rules or regulations of any relevant
regulatory, administrative or supervisory body (including without limitation,
any relevant stock exchange or securities council) including in the event of a
public listing of securities within the meaning of the Securities and Futures
Act (Chapter 289 of Singapore) affecting the Premises, any information where
such disclosure is required by the prevailing listing rules, a regulatory
authority or stock exchange or as part of a due diligence exercise;



(c)
any information which is required to be disclosed by law or pursuant to any
legal process issued by any court of law or tribunal in Singapore and any
disclosure to a court of law, arbitrator, tribunal or mediator in connection
with any legal proceedings, arbitration or mediation shall be deemed to be
disclosure required by law;



(d)
any information disclosed by either of the Parties to their respective bankers,
financial advisors, auditors, consultants, Main Contractor, licensed valuers and
legal or other advisors;





--------------------------------------------------------------------------------

Exhibit 10.1



(e)
any information which is required to be disclosed to the holding company of
either Party and either Party's branches or offices or related corporations (as
defined in the Companies Act (Chapter 50 of Singapore);



(f)
(in respect of either Party's confidentiality obligation) any information which
is required to be disclosed to any actual or potential purchaser or transferee
of the Building or any part thereof, any actual or potential assignee of either
Party, any actual or potential investor, mortgagee, chargee, financial adviser,
consultant, valuer, manager, trustee, legal or other advisers in either Party or
the Building or any part thereof (collectively, "Interested Parties"), or to any
actual or potential banker, mortgagee, chargee, financial advisor, consultant,
valuer, manager, trustee, legal or other advisers of any of the Interested
Parties, and in connection with such disclosure, either Party is entitled to
include any such information in any document which is publicly available;



(g)
any information which either Party has consented in writing to its disclosure by
the other Party; and



(h)
any information disclosed to potential tenants in the Building, for the purposes
of evidencing the Landlord’s obligations under this Agreement when marketing the
premises in the Building.



9.32
Contracts (Rights of Third Parties) Act



A person who is not a party to this Agreement shall have no rights under the
Contracts (Rights of Third Parties) Act (Chapter 53B of Singapore) to enforce
any of their terms.


9.33
Costs and Expenses



(a)
The Parties shall bear their respective legal costs, fees and disbursements
incurred by in connection with the negotiation, preparation and completion of
this Agreement (in duplicate) and any other document relating to this Agreement.



(b)
The Landlord shall pay or indemnify the Tenant (on a full indemnity basis)
against all legal costs and fees incurred by the Tenant in consulting solicitors
in connection with the enforcement of any material provision of this Agreement
in the event that the Landlord acknowledges or does not dispute that it is in
breach of any material provision of this Agreement or is adjudged by a court,
tribunal or arbitrator to be in breach of any material provision of this
Agreement.



9.34
Acknowledgement by Parties



Capacity


Notwithstanding any provision to the contrary in this Agreement, each of the
parties to this Agreement acknowledges and agrees that the Landlord has entered
into this Agreement only in its capacity as trustee of Mapletree Industrial
Trust and not in the Landlord’s personal capacity and all references to the
Landlord in this Agreement shall be construed accordingly. Accordingly,
notwithstanding any provision in this Agreement, the Landlord has assumed all
obligations under this Agreement in its capacity as trustee of Mapletree
Industrial Trust and not in its personal capacity and any liability of or
indemnity given by the Landlord under this Agreement any power or right
conferred on any receiver, attorney, agent and/or delegate is limited to the
assets of Mapletree Industrial Trust over which the Landlord has recourse and
shall not extend to any personal or other assets of the Landlord or any assets
held by the Landlord as trustee of any trust (other than Mapletree Industrial
Trust). Any obligation, matter, act, action or thing required to be done,
performed or undertaken by the Landlord under this Agreement shall only be in
connection with matters relating to Mapletree Industrial Trust (and shall not
extend to the Landlord’s obligations in respect of any other trust or real
estate investment trust of which it is a trustee).






--------------------------------------------------------------------------------

Exhibit 10.1

No recourse


It is hereby agreed that the Landlord’s obligations under this Agreement will be
solely the corporate obligations of the Landlord and there shall be no recourse
against the shareholders, directors, officers or employees of the Landlord for
any claims, losses, damages, liabilities or other obligations whatsoever in
connection with any of the transactions contemplated by the provisions of this
Agreement.


Legal action or proceedings


For the avoidance of doubt, any legal action or proceedings commenced against
the Landlord whether in Singapore or elsewhere pursuant to this Agreement shall
be brought against the Landlord in its capacity as trustee of Mapletree
Industrial Trust and not in its personal capacity.








--------------------------------------------------------------------------------

Exhibit 10.1

THE FIRST SCHEDULE ABOVE REFERRED TO


All that/those unit(s) containing an aggregate floor area of 197,765 square feet
as which said unit(s) is/are known as #01-01, #03-01, #05-01, 23A Serangoon
North Ave 5 and are more particularly delineated and edged red on the plan(s)
annexed hereto and marked Appendix 7 for the purpose of identification.








--------------------------------------------------------------------------------

Exhibit 10.1

THE SECOND SCHEDULE ABOVE REFERRED TO


The "rights" excepted and reserved by the Landlord and all persons
authorised by the Landlord referred to in Clause 2




1.
Use of Conducting Media



The right to the free and uninterrupted passage and running of water, sewerage,
electricity, telephone and other services or supplies from and to other parts of
the Building in and through the Conducting Media which now or may during the
Term be In, on, under or over the Premises.


2.
Construction of Conducting Media



The right to construct or erect in or under through or over the Premises or
repair and maintain at any time during the Term any Conducting Media for the
benefit of any other part of the Building.


3.
Access



The right at all reasonable times and by prior appointment (save in cases of
emergency) to enter and in cases of emergency to break into and enter the
Premises:


(a)
To examine the same and to make such alterations, improvements or additions as
the Landlord may deem necessary or desirable, and the Landlord shall be allowed
to take all materials that may be required therefore into and upon the Premises
without the same constituting an eviction of the Tenant in whole or in part;



(b)
To inspect, repair and/or test the mechanical, electrical, fire safety systems
and other facilities serving the Building, the Building or the Premises and to
conduct any exercise or acts relating to the safety, protection, preservation or
improvement of the Building;



(c)
To inspect, cleanse, connect, repair, remove, replace with others, alter or
execute any works whatsoever to or in connection with the Conducting Media
easements or services referred to in paragraphs 1 and 2 of this Schedule;



(d)
To view the state and condition of and repair and maintain the Premises and the
Building or any part thereof where such viewing or work would not otherwise be
reasonably practicable;



(e)
To carry out any work or do anything whatever comprised within the Landlord's
obligations in law or under this Lease;



(f)
(if there is an Air Handling Unit ("A.H.U") room in the Premises) To gain access
to the A.H.U. room for the purpose of servicing or carrying out any repairs or
works in the A.H.U. room but provided always that in the event the Landlord
shall require access after the Operating Hours in Singapore for such purposes,
the Tenant shall permit the same and the Landlord shall notify the Tenant
immediately upon completion of such works but shall not be responsible for the
securing or locking of the Premises upon completion of the servicing and/or
repairs or works in the A.H.U. room, and without limiting the generality of
Clause 9.7 of the Lease, the Landlord shall not be responsible for any damage to
or loss of goods or property (whether belonging to the Tenant or to others) or
loss, damage or injury to the Premises howsoever caused or any consequential
loss therefrom;



(g)
To take schedules or inventories of fixtures and other items to be yielded up on
the expiry of the Term;



(h)
To construct, alter, maintain, repair or fix anything or additional thing
serving the Building or the adjoining premises or property of the Landlord, and
running through or on the Premises;



(i)
To exercise any of the rights granted to the Landlord by this Lease; and







--------------------------------------------------------------------------------

Exhibit 10.1

(j)
In connection with the development of the remainder of the Building or any
adjoining or neighbouring land or premises, including the right to build on or
onto or in prolongation of any boundary wall of the Premises.



4.
Scaffolding



The right to erect scaffolding for the purpose of inspecting repairing or
cleaning the Building or the Building notwithstanding such scaffolding may
temporarily restrict the access to or use and enjoyment of the Premises Provided
that the Landlord shall use its best endeavours to ensure that this does not
materially affect the Tenant’s ability to use or access the Premises.


5.
Light, Air, Support. etc.



The rights of light, air, support, protection, shelter and all other easements
and rights now or after the date of this Agreement belonging to or enjoyed by
any parts of the Building or the Building.


6.
Changes to Building



Full right and liberty at any time after the date of this Lease to alter, raise
the height of or rebuild the Building excluding the Premises in such manner as
the Landlord shall think fit notwithstanding the fact that the same may
obstruct, affect or interfere with the amenity of or access to the Premises or
the passage of light and air to the Premises. Provided that any works which the
Landlord carries out under this Clause shall not result in a breach of the Key
Parameters, or any of them.


7.
Prevention of Access



(a)
Full right in the event of invasion, mob, riot, public excitement or other
circumstances rendering such action advisable in the Landlord's opinion to
prevent access to the Building including closing the entrances thereto during
the continuance of the same and for so long and in such manner as the Landlord
deems necessary or appropriate.



(b)
The right at all times to refuse access to the Building or the Building or
otherwise control such access in respect of any person whose presence in the
Building or the Building may in the opinion of the Landlord be prejudicial to
the safety, character, reputation and interests of the Building, its occupants
or the Landlord.



8.
Rights on Tenant's Default



On each and every occasion on which the Tenant omits or neglects to do or effect
anything which the Tenant is obliged by this Lease to do or effect, it shall be
lawful (but not obligatory upon the Landlord and without prejudice to any rights
and powers arising from such default) for the Landlord to do or effect such
thing by its architects, contractors, workmen, servants, employees and agents as
if the Landlord or its architects, contractors, workmen, servants employees and
agents may enter upon the Premises and there remain for the purpose of doing or
effecting any such thing and all costs and expense of carrying out such thing or
works shall be payable by the Tenant on demand.




--------------------------------------------------------------------------------

Exhibit 10.1

THE THIRD SCHEDULE ABOVE REFERRED TO


S/No
Item
Particulars
 
 
 
1.
Agreement to Develop and Lease
Dated: 7 May 2012
 
 
 
2.
Tenant
Kulicke & Soffa Pte. Ltd.
 
 
 
3.
Rent
S$251,162 per month calculated at the rate of S$1.27 per square foot per month
on the NLA subject to a yearly rent escalation of two per cent (2%) per annum on
the preceding year’s Rent.
 
 
 
4.
Service Charge
S$88,994 per month calculated at the rate of S$0.45 per square foot per month
subject to a yearly service charge escalation of two per cent (2%) per annum on
the preceding year’s Service Charge.
 
 
 
5.
Deposit
$3.42 million being the equivalent to the aggregate of ten (10) months' Rent and
Service Charge. The Deposit is subject to increase in the event of an increase
in the Rent and/or the Service Charge or in the event of adjustment of the Rent
and Service Charge upon determination of the floor area as set out in the First
Schedule, if applicable.
 
 
 
6.
Term
Ten (10) years commencing from 1 December 2013 and expiring on 30 November 2023.
 
 
 
7.
(A) First Option Term








(B) Second Option Term


Ten (10) years commencing from the day falling immediately after the expiry of
the Term at a revised rent and service charge to be determined in accordance
with the Sixth Schedule.


(i) In the event the Landlord’s leasehold estate in the Land under the Head
Lease is extended, ten (10) years; and


(ii) In the event the Landlord’s leasehold estate in the Land under the Head
Lease is not extended, such period equivalent to the remainder of the Landlord’s
leasehold estate in the Land, less one day or such other term as may be agreed
between the Landlord and the Tenant,


commencing on the day after expiry of the First Option Term at a revised rent
and service charge to be determined in accordance with the Sixth Schedule.
 
 
 
8.
Rent Free Period
Three (3) months commencing from the Lease Commencement Date.
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.1

9.
Permitted Use
(a) research, design and manufacturing of semiconductor, high precision
equipment and assembly equipment only; and


(b) all other allowable uses that are approved by JTC and the other relevant
Authorities and by the Landlord (such approval by the Landlord not to be
unreasonably withheld).
 
 
 
10.
Maximum Floor Loading
20 kN/m2 (for 1st storey of the Building)
2.5 kN/m2 (for 2nd storey carpark of the Building)
15 kN/m2(from 3rd to 5th storeys of the Building)
 
 
 
11.
Public Liability Insurance
S$5 million
 
 
 
12.
Lift Services
Cargo lifts


(a) One (1) of the two (2) cargo lifts designated for the Tenant's use and one
(1) of the other two (2) cargo lifts for common use by all tenants of the
Building shall operate for twenty-four (24) hours from Mondays to Sundays
(gazetted public holidays included); and


(b) The other cargo lift designated for the Tenant's use and the other common
cargo lift shall operate from 6.00 a.m. to 12.00 midnight from Mondays to
Sundays (gazetted public holidays included).


Passenger lifts


(a) Two (2) passenger lifts located at the rear lobby shall operate for
twenty-four (24) hours from Mondays to Sundays (gazetted public holidays
included); and


(b) Two (2) passenger lifts located at the front lobby shall operate from 6.00
a.m. to 12.00 midnight from Mondays to Fridays and from 6.00 a.m. to 1.00 p.m.
on Saturdays (Sundays and gazetted public holidays excluded).
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.1

13.
Air-Conditioning
The Landlord shall provide air-conditioning services to the Tenant from 8.00
a.m. to 6.00 p.m. from Mondays to Fridays and from 8.00 a.m. to 1.00 p.m. on
Saturdays (Sundays and gazetted public holidays excluded) at no extra charge to
the Tenant.


Tenant shall pay for such air-conditioning services provided by the Landlord to
the Premises at the rate of $0.0011per square foot per hour, subject to the
air-conditioning services being provided by the Landlord for a minimum of 10
hours or such longer period as may be requested by the Tenant, outside of 8.00
a.m. to 6.00 p.m. in accordance with Clause 5.2 of this Agreement. The Landlord
shall, acting reasonably, be entitled at any time and from time to time to
revise these rates by giving to the Tenant at least one (1) week's written
notice.







--------------------------------------------------------------------------------

Exhibit 10.1

THE FOURTH SCHEDULE ABOVE REFERRED TO


For the purposes of this Fourth Schedule only, reference to "Premises" shall
mean the Initial Premises and any additional premises (if any) which may be let
to the Tenant from time to time.


1.
FITTING-OUT



1.1    Fitting-Out Period


The Landlord shall grant the Tenant a licence to the Premises for the duration
of the Fitting-Out Period for the sole purpose of carrying out the Tenant's
Fitting-Out Works during such times as shall be notified to the Tenant by the
Landlord from time to time.


1.2    Purpose


During the Fitting-Out Period, the Tenant shall not without the prior written
consent of the Landlord (which consent may be granted on such terms and
conditions as the Landlord deems fit in its absolute discretion) use the
Premises for any purpose other than for the Tenant's Fitting-Out Works.


1.3    Rent and Service Charge during Fitting-Out Period


No Rent or Service Charge shall be payable during the Fitting-Out Period
provided that the Tenant complies with all the terms and conditions of this
Lease. For the avoidance of doubt, in the event that the Tenant obtains the
Landlord's consent pursuant to Clause 1.2 of this Schedule to commence business
on the Premises during the Fitting-Out Period, the Tenant shall have to pay Rent
or Service Charge during the Fitting-Out Period. In the event that the Term is
prematurely terminated by the Tenant for any reason whatsoever (save for a
termination pursuant to the Tenant’s rights under Clause 9.16) or this Lease is
determined by the Landlord in consequence of the Tenant's breach of any of the
terms or conditions applicable to this Lease, then in addition and without
prejudice to the other rights or remedies of the Landlord, the Tenant shall
compensate and pay to the Landlord, on demand, an amount equivalent to the Rent
and Service Charge that would have been payable for the entire Fitting-Out
Period as if the Fitting-Out Period had constituted part of the Term.


1.4    No Lease


Notwithstanding the foregoing, the Tenant's occupation of the Premises during
the Fitting-Out Period does not operate as a lease and shall be by way of
license only. During the Fitting-Out Period, the Tenant does not have and is not
entitled to any estate, right or interest in the Premises either as completed or
in the course of renovation or in any materials other than those materials
deposited by the Tenant on the Premises in connection with the Tenant's
Fitting-Out Works and not yet utilised in the renovation.


1.5    Terms and Conditions


The Tenant shall comply fully with all provisions and stipulations set out in
the Fourth Schedule.


1.6    No delay in commencement of Term


No delay in carrying out or completing all or any of the Tenant's Fitting-Out
Works whether caused by any governmental and/or statutory authorities or by the
Tenant's consultants or contractors or otherwise howsoever shall be a ground for
delaying the commencement of the Term and/or relieving the Tenant from the
performance and observance of the stipulations, covenants and conditions
contained in this Lease and to be observed and performed by the Tenant.


1.7    Fitting-Out Plans


The Fitting-Out Plans shall comprise all plans and designs relating to the
renovation and fitting-out of the Premises including but not limited to:


(a)
particulars of the type, quality, materials and specifications of all internal
partitions to be used in the Premises;





--------------------------------------------------------------------------------

Exhibit 10.1



(b)
all construction, furnishing, installation, improvements, equipment and fixtures
within the Premises; and



(c)
all works relating to the interior of the Premises such as interior design and
decorations, partitioning, fittings, flooring, carpeting, carpentry, lighting
and light fixtures, plumbing, ceilings and other interior finishes.



1.8    Submissions


The Tenant shall at its own cost and expense submit through the Landlord's
Consultants all Fitting-Out Plans and other documents (if any) which are
required to be submitted to the Building and Construction Authority, Singapore
and/or any other relevant authorities for their respective approvals.


1.9    Landlord's expenses


All costs and expenses relating to the preparation submission and approval of
the Fitting-Out Plans and all of the Tenant's Fitting-Out Works and all
architects, engineers and other consultants' fees incurred in connection with
the same including the Landlord's Consultants' reasonable fees shall be borne
solely by the Tenant and shall be payable on demand.




2.
TENANT'S FITTING-OUT WORKS



2.1
Approvals



The Tenant's Fitting-Out Works shall be carried out by the Tenant in accordance
with the Fitting-Out Plans approved by the Landlord and, where applicable, the
Landlord's Consultants. The approval of the Landlord and the Landlord’s
Consultants shall not be unreasonably withheld. The Tenant undertakes to obtain
or procure all necessary governmental and statutory consents, permissions and
approvals in respect of the Tenant's Fitting-Out Works (the "Fitting-Out
Consents") prior to the commencement of any such works and to comply with all
statutes and with the terms, conditions and requirements of all Fitting-Out
Consents in the execution of any fitting-out works.


2.2
Conditions Precedent



The Tenant shall prior to the commencement of the Tenant's Fitting-Out Works:


(a)
effect and maintain, or procure the effecting and maintenance of, policies of
insurance in such form as the Landlord may specify with an insurance company
approved by the Landlord (which approval shall not be unreasonably withheld) to
cover all risks and third party liability and/or such other risks as the
Landlord may from time to time require and for such sum as may be reasonably
specified by the Landlord (having regard to industry practice and the extent and
nature of the fitting out works) in respect of any one occurrence covering the
period between the date of commencement of the Fitting-Out Period and the date
of commencement of the Term and shall in all such policies name the Landlord and
the Tenant's fitting-out contractor as the co-insured parties for their
respective interests;



(b)
establish an account with the Utilities Provider for the supply of electricity
and/or water to the Premises to be separately metered for the account of the
Tenant. Provided That the Landlord may in its absolute discretion permit the
Tenant to utilise during the Fitting-Out Period electricity and/or water
supplies from a source other than the Tenant's established account with the
Utilities Provider as aforesaid, in which case the Tenant shall pay to the
Landlord from time to time such additional sums as the Landlord may determine as
being the estimated fees for the use of such electricity and/or water. In this
regard, the Landlord's determination of the sum payable by the Tenant shall, in
the absence of manifest error, be conclusive and binding on the Tenant;





--------------------------------------------------------------------------------

Exhibit 10.1



(c)
deposit with the Landlord, an amount notified by the Landlord to the Tenant
computed on the basis of S$1.50 per square foot of the premises being fitted out
subject to a minimum of S$2,000.00, as security for the due performance and
observance by the Tenant of the terms and conditions hereof and or the Tenant's
compliance with the following:



(i)
duly carrying out and completing the Tenant's Fitting-Out Works within the
Fitting-Out Period;



(ii)
paying on written demand the costs of rectifying all damage to the Premises,
adjoining premises and/or the Building caused by the Tenant, its employees,
agents, contractors, sub-contractors or invitees;



(iii)
keeping the Premises and the Building clean and tidy and on completion of the
Tenant's Fitting-Out Works removing therefrom all waste and debris to such
location outside the Building as designated by the relevant authorities;



(iv)
disposing of all waste and debris immediately after the Tenant's Fitting-Out
Works;



(v)
paying to the Landlord the fees for use of the electricity and water as provided
in Clause 2.2(b) of this Schedule.



2.3
Refund of Fitting-Out Deposit



The cash deposit paid by the Tenant under Clause 2.2(c) of this Schedule will be
refunded to the Tenant without interest within thirty (30) days from the date of
completion of the Tenant's Fitting-Out Works to the satisfaction of the Landlord
and submission of the "as-built" drawings referred to in Clause 2.11 of this
Schedule subject to any proper deductions which the Landlord may make. If the
cash deposit shall be insufficient to meet the Landlord's costs in the event of
default by the Tenant in relation to any of the abovementioned events hereof,
the Tenant shall within fourteen (14) days of demand pay the Landlord the
difference between such additional costs and the cash deposit paid by the
Tenant.


2.4
Design and Supervision of Mechanical and Electrical Works



The Tenant shall appoint the Landlord's mechanical and electrical consultants
and engineers for the design and supervision of all mechanical and electrical
works being part of the Tenant's Fitting-Out Works in respect of the Premises
Provided Always that such consultants and engineers shall not in any way be
deemed to be the agent or employee of the Landlord and the Landlord shall not in
any way be liable nor responsible for any act, omission, default, misconduct or
negligence of such consultants or engineers.


2.5
Sanitary and Plumbing Works, etc.



The Tenant's Fitting-Out Works relating to sanitary and plumbing works,
electrical works, air-conditioning and mechanical ventilation works and fire
protection works shall only be carried out by the Landlord's contractor under
the supervision of the Landlord's Consultants but none of the Landlord's
Consultants (or anyone or more of them) shall be deemed to be the agent or
employee of the Landlord. Provided Always that with the written approval of the
Landlord, the Tenant can engage their contractor to carry out works other than
the aforesaid works to be carried out solely by the Landlord's contractor which
said other works shall also be subject to the supervision of the Landlord's
Consultants.


2.6
Costs



All costs incurred or to be incurred in respect of Clause 2 of this Schedule
including but not limited to the costs chargeable by the Landlord's Consultants
shall be borne solely by the Tenant. The Landlord shall furnish to the Tenant,
an estimate of such costs, prior to appointment of the respective consultants
Provided Always that such estimate of costs is subject to further changes and
negotiations and is non-binding on the Landlord and/or the Landlord's
Consultants.






--------------------------------------------------------------------------------

Exhibit 10.1

2.7
Landlord's Access



For the avoidance of doubt, it is hereby declared that the Landlord, its
servants and agents may at all times during the Fitting-Out Period enter the
Premises with prior notice for any of the following purposes:


(a)
to ensure that works are carried out by the Tenant in accordance with the
approved Fitting-Out Plans; and



(b)
for any other purpose which the Landlord shall deem fit.



2.8
Non-compliance with plans



The Tenant shall, immediately upon receiving written notice from the Landlord
that any of the Tenant's Fitting-Out Works are not in accordance with the
fitting-out plans approved by the Landlord, take all necessary steps to
forthwith rectify the same at the Tenant's costs and expense.


2.9
Co-ordination



The Tenant, its contractors, agents and/or servants in carrying out the Tenant's
Fitting-Out Works shall co-ordinate their activities with and comply with the
instructions of the Landlord and/or the Landlord's Consultants, contractors,
agents, employees and/or servants and shall be bound by the terms set by the
Landlord and in particular shall observe the time schedule agreed to between the
Landlord and the Tenant for the carrying out and completion of the Tenant's
Fitting-Out Works. In relation to the various matters under this Clause, the
Landlord shall act reasonably.


2.10
No hacking



The Tenant shall not, whether in the course of the Tenant's Fitting-Out Works or
as an ancillary thereto or at any time for any purpose whatsoever, execute or
permit to be executed any works involving the hacking of the structural columns,
beams, and/or floors of the Premises or the Building.


2.11
"As-built" drawings



The Tenant shall, upon completion of the Tenant's Fitting-Out Works, submit to
the Landlord "as- built" drawings and plans of the works carried out.




3.
USE AT TENANT'S RISK



The Tenant shall use the Premises and occupy the Premises during the Fitting-Out
Period at the Tenant's sole risk and responsibility and shall indemnify and keep
indemnified the Landlord fully from and against:


(a)
failure to obtain any of the Fitting-Out Consents;



(b)
breach, non-observance or non-performance of any terms, conditions or
requirements of statute or the Fitting-Out Consents;



(c)
all claims demands actions suits proceedings orders damages costs losses and
expenses of any nature whatsoever which the Landlord may suffer or incur in
connection with loss of life personal injury and/or damage to property arising
from or out of any occurrences in upon or at the Premises or the use of the
Premises or any part thereof caused by the Tenant or by any of the Tenant's
Occupiers; and



(d)
all loss and damage to the Premises and the Building or any part thereof and to
all property therein caused directly or indirectly by the Tenant or the Tenant's
Occupiers.











--------------------------------------------------------------------------------

Exhibit 10.1

THE FIFTH SCHEDULE ABOVE REFERRED TO


The Landlord shall bear the cost and expenses relating to:


(a)
Subject to Clauses 5.11 and 5.42 above, preventive maintenance for Landlord’s
building facilities covering the electrical system (including annual testing and
renewal of electrical licence), ACMV system, fire protection system (excluding
Tenant’s server room/data room, if any), plumbing & sanitary system, life system
(including testing for renewal of lift certificate), dock leveler and automatic
car-park barriers;



(b)
Landscaping works and pest control works for the external part of the Property
only;



(c)
Facade painting, cleaning of curtain walling/cladding and 5-yearly structural
inspection;



(d)
Replacement of building structure, building services and systems provided that
the need to carry out such replacement is not caused by the act, omission or
negligence of the Tenant, its servants, agents, contractors, invitees or
permitted occupiers;



(e)
Re-roofing and replacement of waterproofing;



(f)
Re-surfacing of carpark;



(g)
Provision of office-hour air-conditioning (i.e. 8.00 a.m. to 6.00 p.m., from
Mondays to Fridays and from 8.00 a.m. to 1.00 p.m. on Saturdays (Sundays and
gazetted public holidays excluded);



(h)
Provision of 24-hour 7-day security guards (2 guards during day shift and 1
guard during night shift);



(i)
Daily cleaning of external common areas;



(j)
Daily refuse disposal;



(k)
Daily cleaning of internal common areas and toilets; and



(l)
The provision of a gym in the Building with usage fees (to be determined by the
Landlord) being payable.

































--------------------------------------------------------------------------------

Exhibit 10.1

THE SIXTH SCHEDULE ABOVE REFERRED TO


RENT REVIEW


1.
Revision



(a)
The rent applicable as at the commencement of each of the First Option Term and
the Second Option Term shall be revised and determined in accordance with the
provisions of this Sixth Schedule.



(b)
In respect of the First Option Term:



(i)
the monthly rent (excluding service charge) payable for each month comprised in
the first year of the First Option Term shall be the Prevailing Market Rent as
at the commencement of the First Option Term, subject to a cap equivalent to
105% of the effective rent (excluding service charge) payable for the last month
of the Term but in any case shall not be below the rent payable for the year
immediately preceding; and



(ii)
subsequent thereto, the rent (excluding service charge) for each subsequent year
comprised in the remaining period of the First Option Term shall be revised to a
rent to be agreed between the Parties at the time of renewal of the First Option
Term, which rent shall be subject to a yearly escalation not exceeding five per
cent (5%) over the rent (excluding service charge) applicable to the year
immediately preceding each such year but in any case shall not be below the rent
payable for the year immediately preceding each such year.



(c)
In respect of the Second Option Term:



(i)
the monthly rent (excluding service charge) payable for each month comprised in
the first year of the Second Option Term shall be the Prevailing Market Rent as
at the commencement of the Second Option Term but in any case shall not be below
the rent payable for the year immediately preceding; and



(ii)
subsequent thereto, the rent (excluding service charge) for each subsequent year
comprised in the remaining period of the Second Option Term shall be revised to
a rent to be agreed between the Parties at the time of renewal of the Second
Option Term, which rent shall be subject to a yearly escalation not exceeding
five per cent (5%) over the rent (excluding service charge) applicable to the
year immediately preceding each such year but in any case shall not be below the
rent payable for the year immediately preceding each such year.



(d)
The Service Charge applicable for each month comprised in the First Option Term
and the Second Option Term shall be determined by the Landlord from time to
time, acting reasonably and having regard to the rates of service charge
applicable to comparable properties (if any).



2.
Agreement on Prevailing Market Rate    



The Landlord and the Tenant shall endeavour to agree on the Prevailing Market
Rent no later than the date ("Parties' Rent Review Date") falling six (6) months
before the commencement of the First Option Term or the Second Option Term, as
the case may be.


3.
Determination by Third Parties

    
If the Landlord and the Tenant fail to agree on the Prevailing Market Rent by
the date stipulated in Paragraph 2 of this Schedule, the following provisions
shall apply:
    
(a)
within fourteen (14) days after the date stipulated in Paragraph 2 of this
Schedule, each of the Landlord and the Tenant shall at its own cost appoint any
one of the following valuers:



(i)
Colliers International;

(ii)
Jones Lang LaSalle Property Consultants Pte Ltd;

(iii)
CB Richard Ellis (Pte) Ltd;





--------------------------------------------------------------------------------

Exhibit 10.1

(iv)
DTZ Debenham Tie Leung (SEA) Pte Ltd; and

(v)
Knight Frank Pte Ltd,



to determine the Prevailing Market Rent and shall instruct the valuer so
appointed by it (the "Appointed Valuer") to report in writing to both the
parties hereto, no later than thirty (30) days (the "Appointed Valuer's Rent
Review Date") after the Appointed Valuer’s appointment, the Appointed Valuer’s
valuation of the Prevailing Market Rent. The valuer so appointed shall act as an
expert and not an arbitrator;


(b)
if the variance between the two valuations obtained pursuant to the valuation
carried out under Paragraph 3(a) does not exceed five per cent (5%) of the
higher valuation obtained, the average of the two Appointed Valuers’ valuations
made in accordance with paragraph 3(a) of this Schedule shall be the Prevailing
Market Rent and be binding and conclusive on both the Landlord and the Tenant
but if only one Appointed Valuer has been appointed or has reported in
accordance with the said paragraph 3(a), the valuation of the Appointed Valuer
so appointed and reporting shall be the Prevailing Market Rent and shall be
conclusive and binding on the Landlord and the Tenant; and



(c)
if the variance between the two valuations obtained pursuant to the valuation
carried out under Paragraph 3(a) of this Schedule exceeds five per cent (5%) of
the higher valuation obtained, the Landlord and the Tenant shall within seven
(7) days from the date of the later valuation report jointly appoint a third
approved valuer (the "Approved Valuer") from the aforesaid list of Appointed
Valuer or in the event that the Landlord and the Tenant cannot agree on the
appointment of the Approved Valuer, such Approved Valuer as appointed by the
President of the Institution of Surveyors and Valuers to whom the Parties shall
refer, to report in writing to both parties hereto, the Approved Valuer’s
valuation of the Prevailing Market Rent within twenty-one (21) days of his
appointment (the "Approved Valuer's Rent Review Date"). Such Approved Valuer
shall act as an expert and not an arbitrator and the Prevailing Market Rent
shall in such case be derived by taking the average of the two valuations which
are closest in value from the three valuation reports obtained pursuant to
Paragraphs 3(b) and (c) herein, and such Prevailing Market Rent shall be binding
on the Landlord and Tenant. The costs and expenses of the Approved Valuer shall
be borne by the parties in equal shares.



(d)
For the avoidance of doubt, if the Prevailing Market Rent is not determined by
the commencement date of the First Option Term or Second Option Term, as the
case may be, the Tenant shall continue to pay the Rent then applicable to the
Landlord until the Prevailing Market Rent has been determined. Upon
determination of the Prevailing Market Rent, the rent, service charge and
security deposit amount will be adjusted accordingly with effect from the
Relevant Rent Review Date. If there is any underpayment, the shortfall must be
paid by the Tenant to the Landlord, free of interest, within fourteen (14) days
from the date of determination of the Prevailing Market Rent. If there is any
overpayment, the excess will be paid by the Landlord to the Tenant, free of
interest, within fourteen (14) days of the date of determination of the
Prevailing Market Rent or (at the Landlord’s discretion) be applied by the
Landlord towards the rent and service charge payable by the Tenant on the next
Payment Date.



4.
Definitions



For the purpose of this Paragraph 4:


"Prevailing Market Rent" means the monthly unit rent (expressed in per square
foot or per square metre) at which the Premises might reasonably be expected to
be let in the open market on the Parties' Rent Review Date, the Appointed
Valuer's Rent Review Date or the Approved Valuer's Rent Review Date, as the case
may be.


ASSUMING


(a)
the letting is substantially on the same terms and conditions as those
applicable to the First Option Term or the Second Option Term (as the case may
be);



(b)
the Premises are available to let as a whole, with vacant possession, by a
willing landlord to a willing tenant, without premium;







--------------------------------------------------------------------------------

Exhibit 10.1

(c)
the Premises are ready, fit and available for immediate occupation and use and
all fitting out and other tenant’s works required by the tenant have been
completed immediately prior to the commencement of the First Option Term or
Second Option Term, as the case may be;



(d)
the Landlord and the Tenant have complied with their respective obligations
under this Agreement, the agreement relating to the First Option Term or the
agreement relating to the Second Option Term, as the case may be, but without
prejudice to any rights of the parties;



(e)
if the whole or any part of the Premises or the means of access or any services
to them have been destroyed or damaged, they have been fully reinstated;



(f)
the rates of rent payable for single lettings of comparable premises in the
vicinity of the Property;



(g)
the effective rent on a new single letting of space of similar size and
condition to the Property with vacant possession; and



(h)
the Property being available only for the use as that set forth in this
Agreement as may be supplemented, varied or amended from time to time.



BUT TAKING NO ACCOUNT OF


(I)
any goodwill attributable to the Premises by reason of any business of Kulicke &
Soffa Pte. Ltd. carried on there;



(II)
any effect on rent of the fact that any tenant and any permitted occupier is or
has been in occupation of the Premises;



(III)
the value of the fixtures and fittings of the Tenant and any permitted occupier;
and



(IV)
any sublease or other sub-tenancy agreement, licence or occupational arrangement
in respect of any part of the Property and any rental fees or money payable
under any of them.





--------------------------------------------------------------------------------

Exhibit 10.1

APPENDIX 1


FORM OF BANK GUARANTEE
(FOR THE SECURITY DEPOSIT AMOUNT)




Date    :    []


To    :    DBS TRUSTEE LIMITED AS TRUSTEE OF MAPLETREE INDUSTRIAL TRUST


("Landlord")




Dear Sirs


OUR BANK GUARANTEE NO: ___________________ FOR S$3.42 MILLION________________


1.    IN CONSIDERATION OF the Landlord agreeing to:


(a)
lease to KULICKE & SOFFA PTE. LTD. ("Tenant") the property known as []
("Property"), on the terms and conditions of a lease agreement ("Agreement")
dated [•] entered into between the Landlord and the Tenant; and



(b)
allow the Tenant to furnish a bank guarantee for the whole of the Deposit amount
(as defined in the Agreement) required under the Agreement,



we [•] ("Guarantor"), irrevocably and unconditionally, agree, as a primary
obligation ("guaranteed obligation"), to pay to the Landlord on demand in
writing by the Landlord, any sum or sums demanded not exceeding in aggregate the
sum of S$3.42 million ("Guaranteed Sum").


2.    Payment of the Guaranteed Sum shall be made by the Guarantor to the
Landlord:


(a)
whether or not the Guarantor gives prior notice of the payment to the Tenant;



(b)
despite any dispute between the Landlord and the Tenant or any notice given to
the Guarantor by the Tenant not to pay to the Landlord any sums payable under
this Guarantee; and



(c)
irrespective of the performance or non-performance by the Tenant or the Landlord
of the terms of the Agreement or any obligation under or in connection with the
Agreement in any respect.



3.
The Guarantor's liability under this Guarantee is not affected or discharged in
any way by:



(a)
any variation of the Agreement; or



(b)
any extension of time or other forbearance given by the Landlord to the Tenant;
or



(c)
the insolvency, bankruptcy, winding up or judicial management (as may be the
case) of the Tenant; or



(d)
any other circumstance, act or omission which (except for this provision) may
operate to exonerate the Guarantor from that liability or affect that liability
at law or in equity.



4.
It is expressly acknowledged and declared that partial and multiple drawings on
this Guarantee are permitted.



5.
This Guarantee shall remain in full force and effect from [insert effective
date] until [insert expiry date] ("Expiry Date").



6.
This Guarantee is governed by and will be construed in accordance with the laws
of the Republic of Singapore.







--------------------------------------------------------------------------------

Exhibit 10.1

7.
Any claim under this Guarantee must be made in writing not later than [Expiry
Date]* [three (3) months after the Expiry Date]** and must be delivered
personally or sent by prepaid registered post addressed to the Guarantor.



8.
In the event of any assignment by the Landlord of its rights and benefits under
this Guarantee to any subsequent purchaser(s) of the Property, all references to
"Landlord" in this Guarantee shall thenceforth mean and refer to any such
assignee.



9.
A person who is not the Guarantor, a successor of the Guarantor, the Landlord or
a successor or assign of the Landlord, has no right under the Contracts (Rights
of Third Parties) Act (Chapter 53B of Singapore) to enforce any term of this
Guarantee.













Yours faithfully
for (Bank issuing the Bank Guarantee)










___________________________                ___________________________
Date:                                Name of signatory(ies):
Designation:




* Applicable for all Years, except the final Year
** Applicable only for final Year








--------------------------------------------------------------------------------

Exhibit 10.1

APPENDIX 2


KEY PARAMETERS




1.    The Certified Net Lettable Floor Area shall not be less than 95% of the
Contracted NLA.


2.    Net Lettable Floor Area shall not be less than 81,267 sq feet (7,550 sq
metres) at 3rd storey.
.






--------------------------------------------------------------------------------

Exhibit 10.1

APPENDIX 3


PROHIBITED PARTIES




1.
For the purposes of this Agreement, Prohibited Parties refer to:



(a)
the parties listed in Part A;



(b)
the parties carrying out (i) manufacturing, (ii) manufacturing and sale, or
(iii) manufacturing, , sale and maintenance, of such equipment described in Part
B below; and

 
(c)
the parties carrying out (i) manufacturing, (ii) manufacturing and sale, or
(iii) manufacturing, sale and maintenance, of such equipment described in Part C
below, provided that the Tenant commences carrying out any of the following
(viz: (i) manufacturing, (ii) manufacturing and sale, or (iii) manufacturing,
sale and maintenance, of such equipment described in Part C) and has migrated
the description of the equipment found under Part C to Part B pursuant to
paragraph 2 (b) below ( each, entity under the foregoing paragraphs 1(b) and
(c), a “Part B Entity”)



Provided Always that:


(a)
the Landlord’s obligations under Clause 9.18B1with respect to any Part B Entity
taking a lease or licence of or other occupation rights (as the case may be) in
respect of any part of the Building or any part of the Land shall be considered
satisfied if



(i)
the Landlord includes a covenant in all the leases, licences or other
document(s) (as the case may be) relating to such occupation rights in respect
of any part of the Building or any part of the Land,that prohibit the tenant,
licencee or occupant thereunder (as the case may be) from engaging in or
undertaking the (I) manufacture, (II) manufacture and sale, or (III)
manufacture, sale and maintenance, of the equipment listed in Part B. For the
avoidance of doubt, where this covenant is included in the relevant lease,
licence or other document(s) (as the case may be) relating to such occupation
rights, theLandlord is not required to audit or conduct further due diligence
into the relevant occupant’s activities; and



(ii)
In the event the Tenant notifies the Landlord that any of the tenant, licencee
or occupant referred to in the foregoing paragraph (a)(i) of this proviso is in
breach of the covenant, the Landlord must investigate and enforce the covenant
against the relevant tenant, licencee or occupant, if applicable.



(b)
for the avoidance of doubt, (i) entities using but not manufacturing such
equipment described in Part B and Part C for its business and carrying out the
maintenance of such equipment either on its own or through a third party; (ii)
entities that manufacture and supply parts for the manufacture of the equipment,
and (iii) entities which either maintain or sell such equipment only, do not
qualify as a Part B Entity.



subject to the rights of the Tenant to review and refresh the list in


(a)
Part A; and



(b)
the descriptions in Part B by a migration of the description previously found
under Part C, to Part B consequent upon the Tenant carrying out (i)
manufacturing, (ii) manufacturing and sale, or (iii) manufacturing, sale and
maintenance, of such equipment described in Part C,



from time to time in accordance with the provisions of this Appendix 3.


2.
The Tenant is entitled to review and refresh by notice in writing (each, a
"Refresher Notice") to the Landlord :



(a)    the list of entities in Part A, so long as:






--------------------------------------------------------------------------------

Exhibit 10.1

(i)
the total number of entities in the list in Part A does not exceed fifty; and



(ii)
any new entity introduced as part of the refresher exercise is in competition
with the Tenant’s then current activities and operations, or is a related
company (as defined under Section 6 of the Companies Act (Cap 50)) of such
entity listed in Part A; and



(b)
the description of the equipment in Part B, by a migration of the description of
the equipment previously found under Part C, to Part B consequent upon the
Tenant carrying out (i) manufacturing, (ii) manufacturing and sale, or (iii)
manufacturing, sale and maintenance, of such equipment described in Part C.



The refresher may be on an annual or a more frequent basis, as may be determined
by the Tenant acting in good faith. Every notification issued by the Tenant for
the purpose of refreshing the contents of Part A and/or Part B shall take effect
thirty (30) Business Days from the date of service of the notice on the
Landlord.




--------------------------------------------------------------------------------

Exhibit 10.1



3.
In the event of a dispute as to whether an entity qualifies as a Prohibited
Party under Clause 9.18B and Appendix 3 (the "Disputed Prohibited Party"), the
Landlord’s undertaking under Clause 9.18B.1 shall apply to such Disputed
Prohibited Party as if it were a Prohibited Party under this Agreement, until
such a dispute has been resolved between the Parties.

Part A
S/No
Name as in ACRA
ASM
1
ASM ASSEMBLY SYSTEMS PTE. LTD.
 
2
ASM ASSEMBLY SYSTEMS SINGAPORE PTE. LTD.
 
3
ASM TECHNOLOGY R&D CENTER SINGAPORE PTE. LTD.
 
4
ASM TECHNOLOGY SINGAPORE PTE LTD
 
5
ASM WAFER PROCESS EQUIPMENT SINGAPORE PTE LTD
 
6
ASM FRONT-END MANUFACTURING SINGAPORE PTE. LTD.
BE Semiconductor Industries N.V
7
BESI SINGAPORE PTE. LTD.
 
8
Fico Sales & Service Pte. Ltd.
 
9
Meco Equipment Engineers (Far East) Pte. Ltd.
 
10
Esec (Singapore) Pte. Ltd.
DISCO Corporation
11
DISCO HI-TEC (SINGAPORE) PTE LTD
EVG
12
Linkfab Technologies Pte Ltd.
F & K Delvotec
13
F & K DELVOTEC BONDTECHNIK GMBH & CO. KG
Hitachi High-Technologies Corp
14
HITACHI HIGH-TECHNOLOGIES (SINGAPORE) PTE. LTD.
Paloma Technologies
15
PALOMAR TECHNOLOGIES (SE ASIA) PTE. LTD.
Panasonic Factory Solutions Co Ltd
16
 PANASONIC FACTORY SOLUTIONS ASIA PACIFIC
 
17
PANASONIC FACTORY SOLUTIONS ASIA PACIFIC PTE. LTD.
Shinkawa Ltd
18
SHINKAWA SINGAPORE PTE LTD
Small Precision tools
19
SPT ASIA PTE LTD
Suss Microtec
20
SUSS MICROTEC (SINGAPORE) PTE. LTD.
 
21
ZMC TECHNOLOGIES (SINGAPORE) PTE. LTD.
 
22
ZMC TECHNOLOGIES PTE LTD
Toray Engineering Co Ltd
23
TORAY ASIA PTE. LTD.
 
24
TORAY INTERNATIONAL SINGAPORE PTE. LTD.
West Bond Inc
25
DYMEK ASIA (S) PTE LTD





Part A
S/No
Name not in ACRA yet
Canon Machinery Inc
26
Canon Machinery Inc
DIAS Automation
27
DIAS Automation
Hesse & Knipps
28
Hesse & Knipps
Kaijo Corp
29
Kaijo Corp
Muehlbauer Holding AG & Co. KGaA
30
Muehlbauer Holding AG & Co. KGaA
PECO Co., Ltd
31
PECO Co., Ltd
Shibaura Mechatronics Corp
32
Shibaura Mechatronics Corp
Ultrasonic Engineering Co., Ltd
33
Ultrasonic Engineering Co., Ltd







--------------------------------------------------------------------------------

Exhibit 10.1

S/No
Part B
1
Wire Bonding Equipment
2
Die Attach equipment
3
Stud bumper
4
Bonding tools
5
Dicing blades
6
 
7
 



S/No
Part C
1
Wafer and Die Inspection Equipment
2
Assembly Inspection Equipment
3
Flip Chip Equipment
4
Molding & Sealing Equipment
5
Wafer Level Packaging Equipment
6
Vision inspection & imaging Systems
7
Laser based micromachining Equipment
8
Laser based Semiconductor, LED and PV manufacturing Equipment
9
Temporary Bonding and De-bonding Systems
10
Wafer Bonding Equipment
11
Metrology Equipment and Systems
12
Yield Enhancements Tools
13
 
14
 
15
 
16
 



























































--------------------------------------------------------------------------------

Exhibit 10.1



APPENDIX 4


[appendix4.jpg]










--------------------------------------------------------------------------------

Exhibit 10.1

APPENDIX 5




[appendix5.jpg]


















--------------------------------------------------------------------------------

Exhibit 10.1

APPENDIX 6


[appendix6.jpg]












--------------------------------------------------------------------------------

Exhibit 10.1

APPENDIX 7


[appendix7.jpg]




























--------------------------------------------------------------------------------

Exhibit 10.1

[appendix71.jpg]














--------------------------------------------------------------------------------

Exhibit 10.1

[appendix72.jpg]




--------------------------------------------------------------------------------

Exhibit 10.1

APPENDIX 8
PLANS SHOWING RESERVED PREMISES 1
AND RESERVED PREMISES 2


[appendix8.jpg]


































--------------------------------------------------------------------------------

Exhibit 10.1

[appendix81.jpg]




































--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF this Agreement has been entered into on the date stated at
the beginning.






THE LANDLORD


SIGNED by                        )
for and on behalf of                     )
DBS TRUSTEE LIMITED                 )
AS TRUSTEE OF MAPLETREE INDUSTRIAL TRUST    )
in the presence of:                    )










_______________________________________
Witness’ signature
Name:








THE TENANT


SIGNED by                         )
for and on behalf of                    )
KULICKE & SOFFA PTE. LTD.                )    
in the presence of:                    )










_______________________________________
Witness’ signature
Name:




